Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

among

LEAR CORPORATION,

THE FOREIGN SUBSIDIARY BORROWERS,

The Several Lenders from Time to Time Parties Hereto,

HSBC SECURITIES (USA) INC.

as Syndication Agent,

BARCLAYS BANK PLC, CITIBANK, N.A. AND MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of August 8, 2017

 

 

 

JPMORGAN CHASE BANK, N.A., HSBC SECURITIES (USA) INC., BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC. AND MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Classification of Loans and Borrowings

     27  

1.3

 

Other Definitional Provisions

     27  

1.4

 

Exchange Rates; Currencies

     28  

1.5

 

Affected Lenders

     29  

SECTION 2.

 

AMOUNT AND TERMS OF LOANS AND COMMITMENTS

     30  

2A.1

 

Term Commitments

     30  

2A.2

 

Procedure for Term Loan Borrowing

     30  

2A.3

 

Repayment of Term Loans

     30  

2.1

 

Revolving Loans and Commitments

     31  

2.2

 

Swingline Commitments

     32  

2.3

 

Procedure for Swingline Loan Borrowing; Refunding of Swingline Loans

     33  

2.4

 

Repayment of Revolving Loans

     34  

2.5

 

Fees

     34  

2.6

 

Termination or Reduction of Commitments

     34  

2.7

 

Optional Prepayments

     35  

2.8

 

Mandatory Prepayments

     35  

2.9

 

Conversion and Continuation Options

     36  

2.10

 

Limitations on Eurocurrency Tranches

     36  

2.11

 

Interest Rates and Payment Dates

     36  

2.12

 

Computation of Interest and Fees

     37  

2.13

 

Inability to Determine Interest Rate

     37  

2.14

 

Pro Rata Treatment and Payments

     38  

2.15

 

Requirements of Law

     40  

2.16

 

Taxes

     41  

2.17

 

Indemnity

     44  

2.18

 

Change of Lending Office

     44  

2.19

 

Incremental Facility

     44  

2.20

 

Defaulting Lenders

     46  

2.21

 

Extension Offers

     48  

SECTION 3.

 

LETTERS OF CREDIT

     49  

3.1

 

L/C Commitment

     49  

3.2

 

Procedure for Issuance of Letter of Credit

     50  

3.3

 

Fees and Other Charges

     50  

3.4

 

L/C Participations

     51  

3.5

 

Reimbursement Obligation of the Company

     51  

3.6

 

Obligations Absolute

     52  

3.7

 

Letter of Credit Payments

     52  

3.8

 

Applications

     52  

3.9

 

Cash Collateralization

     52  

3.10

 

Currency Adjustments

     52  

3.11

 

Existing Letters of Credit

     53  

 

i



--------------------------------------------------------------------------------

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

     53  

4.1

 

No Change

     53  

4.2

 

Existence; Compliance with Law

     53  

4.3

 

Power; Authorization; Enforceable Obligations

     53  

4.4

 

No Legal Bar

     54  

4.5

 

Litigation

     54  

4.6

 

No Default

     54  

4.7

 

Ownership of Property

     54  

4.8

 

[Reserved]

     54  

4.9

 

Taxes

     54  

4.10

 

Federal Regulations

     54  

4.11

 

[Reserved]

     54  

4.12

 

ERISA

     54  

4.13

 

Investment Company Act; Other Regulations

     55  

4.14

 

Subsidiaries

     55  

4.15

 

Use of Proceeds

     55  

4.16

 

Environmental Matters

     55  

4.17

 

Accuracy of Information, etc.

     56  

4.18

 

Financial Statements

     56  

4.19

 

Solvency

     57  

4.20

 

Anti-Corruption Laws and Sanctions

     57  

SECTION 5.

 

CONDITIONS PRECEDENT

     57  

5.1

 

Closing Date

     57  

5.2

 

Each Extension of Credit

     58  

SECTION 6.

 

AFFIRMATIVE COVENANTS

     58  

6.1

 

Financial Statements

     59  

6.2

 

Certificates; Other Information

     59  

6.3

 

Payment of Obligations

     60  

6.4

 

Maintenance of Existence; Compliance

     60  

6.5

 

Maintenance of Property; Insurance

     60  

6.6

 

Inspection of Property; Books and Records; Discussions

     60  

6.7

 

Notices

     61  

6.8

 

Environmental Laws

     61  

6.9

 

Foreign Subsidiary Borrowers

     61  

6.10

 

Post-Closing Covenants

     61  

6.11

 

Designation of Subsidiaries

     62  

SECTION 7.

 

NEGATIVE COVENANTS

     62  

7.1

 

Financial Covenant

     62  

7.2

 

Indebtedness

     62  

7.3

 

Liens

     64  

7.4

 

Fundamental Changes

     67  

7.5

 

Sale of All or Substantially All Assets

     67  

7.6

 

Sale-Leaseback Transactions

     67  

7.7

 

Lines of Business

     68  

7.8

 

Use of Proceeds

     68  

SECTION 8.

 

EVENTS OF DEFAULT

     68  

8.1

 

Events of Default

     68  

 

ii



--------------------------------------------------------------------------------

SECTION 9.

 

THE ADMINISTRATIVE AGENT

     70  

9.1

 

Appointment

     70  

9.2

 

Delegation of Duties

     71  

9.3

 

Exculpatory Provisions

     71  

9.4

 

Reliance by Administrative Agent

     71  

9.5

 

Notice of Default

     72  

9.6

 

Non-Reliance on Administrative Agent and Other Lenders

     72  

9.7

 

Indemnification

     72  

9.8

 

Agent in Its Individual Capacity

     73  

9.9

 

Successor Administrative Agent

     73  

9.10

 

Execution of Loan Documents

     73  

9.11

 

No Other Duties

     73  

SECTION 10.

 

MISCELLANEOUS

     73  

10.1

 

Amendments and Waivers

     73  

10.2

 

Notices

     77  

10.3

 

No Waiver; Cumulative Remedies

     79  

10.4

 

Survival of Representations and Warranties

     79  

10.5

 

Payment of Expenses; Indemnification

     79  

10.6

 

Successors and Assigns; Participations and Assignments

     80  

10.7

 

Adjustments; Set off

     83  

10.8

 

Counterparts

     84  

10.9

 

Severability

     84  

10.10

 

Integration

     84  

10.11

 

GOVERNING LAW

     84  

10.12

 

Submission To Jurisdiction; Waivers

     84  

10.13

 

Acknowledgements

     85  

10.14

 

[Reserved]

     85  

10.15

 

Confidentiality

     85  

10.16

 

Satisfaction in Applicable Currency

     86  

10.17

 

WAIVERS OF JURY TRIAL

     86  

10.18

 

USA Patriot Act

     86  

10.19

 

Power of Attorney

     86  

10.20

 

Several Obligations

     87  

10.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     87  

SECTION 11.

 

THE GUARANTEE

     88  

11.1

 

Guarantee

     88  

11.2

 

Guarantee Absolute and Unconditional

     88  

11.3

 

Reinstatement

     88  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

 

Commitments

1.1B

 

Foreign Subsidiary Borrowers

4.3

 

Consents, Authorizations, Filings and Notices

4.14

 

Subsidiaries

7.2(d)

 

Existing Indebtedness

7.3(f)

 

Existing Liens

 

EXHIBITS:

A

 

Form of Assignment and Assumption

B

 

Form of Compliance Certificate

C

 

[Reserved]

D

 

Forms of U.S. Tax Certificate

E

 

Form of Closing Certificate

F

 

Matters to be Covered by Foreign Subsidiary Opinion

G

 

Form of Joinder Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of August 8, 2017, among (i) LEAR
CORPORATION, a Delaware corporation (the “Company”), (ii) each FOREIGN
SUBSIDIARY BORROWER (as defined below) (together with the Company, the
“Borrowers”), (iii) the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”), (iv) HSBC
SECURITIES (USA) INC., as syndication agent, (v) BARCLAYS BANK PLC, CITIBANK,
N.A., and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
co-documentation agents, and (vi) JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus  1⁄2 of 1% and (c) the
Eurocurrency Rate for Dollars with a one-month Interest Period commencing on
such day plus 1.0%. Any change in the ABR due to a change in the Prime Rate, the
NYFRB Rate or such Eurocurrency Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the NYFRB Rate
or such Eurocurrency Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR. Only Loans denominated in Dollars may be ABR Loans.

“Accepting Lenders”: as defined in Section 2.21(a).

“Acquisition”: any transaction or series of related transactions for the purpose
of or resulting, directly or indirectly, in (a) the acquisition of all or a
substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the Capital Stock, partnership interests, membership interests
or equity of any Person, or otherwise causing any Person to become a Subsidiary,
or (c) a merger or consolidation or any other combination with another Person
(other than a Person that is already a Subsidiary).

“Additional Lender”: as defined in Section 2.19.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affected Lender”: as defined in Section 1.5.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Indemnitees”: as defined in Section 9.7.



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 10.16.

“Alternative Currency”: (a) Euros, Pounds Sterling and (except in the case of
Swingline Alternative Currency Loans) Canadian Dollars and (b) any other
currency (other than Dollars) that is freely available, freely transferable and
freely convertible into Dollars and in which dealings in deposits are carried on
in the London interbank market, provided that such currency is reasonably
acceptable to the Administrative Agent and (i) in the case of an Alternative
Currency Letter of Credit, the applicable Issuing Lender and (ii) in the case of
a Swingline Alternative Currency Loan, the applicable Swingline Alternative
Currency Lender.

“Alternative Currency Amount”: with respect to an amount denominated in Dollars,
the equivalent in any Alternative Currency of such amount determined at the
Exchange Rate on the date of determination of such equivalent.

“Alternative Currency Exposure”: at any time, the sum of (i) the Aggregate
Alternative Currency L/C Exposure and (ii) the aggregate Alternative Currency
Loan Exposure.

“Alternative Currency L/C Exposure”: at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent, calculated in each case using the Exchange Rate at the time the
applicable L/C Disbursement is made, of the aggregate principal amount of all
L/C Disbursements in respect of Alternative Currency Letters of Credit that have
not yet been reimbursed at such time.

“Alternative Currency Letter of Credit”: a Letter of Credit denominated in an
Alternative Currency.

“Alternative Currency Loan”: any Loan denominated in an Alternative Currency.

“Alternative Currency Loan Exposure”: at any time, the Dollar Equivalent of
outstanding Alternative Currency Loans.

“Alternative Currency Sublimit”: $500,000,000, as reduced or increased from time
to time in accordance with this Agreement.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries or, to the knowledge of the
Company, its Affiliates from time to time concerning or relating to bribery,
money laundering or corruption.

“Applicable Margin”: with regard to each Loan, a percentage per annum determined
pursuant to the Applicable Pricing Grid by reference to the Corporate Ratings in
effect at the time.

 

2



--------------------------------------------------------------------------------

“Applicable Pricing Grid”: the table set forth below:

 

Category

  

Corporate

Rating

(S&P/Moody’s)

   Revolving Applicable
Margin   Term Loan Applicable
Margin   Facility
Fee
Rate           Revolving
Eurocurrency
Loan   Revolving
ABR Loan   Term Loan
Eurocurrency
Loan   Term Loan
ABR Loan     1   

³BBB+/Baa1

   1.00%   0.00%   1.125%   0.125%   0.125% 2   

BBB/Baa2

   1.10%   0.10%   1.25%   0.25%   0.15% 3   

BBB-/Baa3

   1.30%   0.30%   1.50%   0.50%   0.20% 4   

BB+/Ba1

   1.425%   0.425%   1.65%   0.65%   0.225% 5   

<BB+/Ba1

   1.60%   0.60%   1.90%   0.90%   0.30%

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

“Arrangers”: the collective reference to JPMorgan Chase Bank, N.A., Barclay Bank
PLC, Citigroup Global Markets Inc., HSBC Securities (USA) Inc., and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“Attributable Receivable Indebtedness”: with respect to any Receivable Financing
Transaction at any time shall mean the principal amount of Indebtedness which
(i) if such Receivable Financing Transaction is structured as a secured lending
agreement, would constitute the principal amount of such Indebtedness or (ii) if
such Receivable Financing Transaction is structured as a purchase agreement or
factoring arrangement, would be outstanding at such time under such Receivable
Financing Transaction if such Receivable Financing Transaction were structured
as a secured lending agreement rather than a purchase agreement.

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers”: the Company and the Foreign Subsidiary Borrowers.

“Borrowing”: Loans of the same Type made, converted or continued on the same
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Date”: any Business Day specified by a Borrower as a date on which a
Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.16(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurocurrency Loan or Alternative
Currency Letter of Credit, the term “Business Day” shall also exclude (i) any
day on which banks are not open for dealings in dollar deposits or deposits in
the applicable Alternative Currency in the London interbank market, (ii) in the
case of a Eurocurrency Loan or Alternative Currency Letter of Credit denominated
in Euros, any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer System is not open for settlement of payment in
Euros or (iii) in the case of a Eurocurrency Loan or Letter Credit denominated
in an Alternative Currency other than Euro, any day on which banks are not open
for dealings in such Alternative Currency in the city which is the principal
financial center of the country of issuance of the applicable Alternative
Currency.

“Canadian Dollars”: dollars in the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) securities issued or unconditionally guaranteed or
insured by the United States Government, the Canadian Government, Japan or any
member of the European Union or any other government approved by the
Administrative Agent (which approval shall not be unreasonably withheld) or any
agency or instrumentality thereof, (b) securities issued or unconditionally
guaranteed or insured by any state of the United States of America or province
of Canada or any agency or instrumentality thereof having maturities of not more
than twelve months from the date of acquisition and having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) time deposits,
certificates of deposit and bankers’ acceptances having maturities of not more
than twelve months from the date of acquisition, in each case with any Lender
(or any affiliate of any thereof) or with any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia, Japan, Canada or any member of the European Union or any U.S. branch
of a foreign bank having at the date of acquisition capital and surplus of not
less than $100,000,000, (d) repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clauses (a), (b)
and (c) entered into with any bank meeting the qualifications specified in
clause (c) above, (e) commercial paper issued by the parent corporation of any
Lender and commercial paper rated, at the time of acquisition, at least “A 1” or
the equivalent thereof by S&P or “P 1” or the equivalent thereof by Moody’s and
in either case maturing within twelve months after the date of acquisition,
(f) deposits maintained with money market funds having total assets in excess of
$300,000,000, (g) demand deposit accounts maintained in the ordinary course of
business with banks or trust companies, (h) temporary deposits, of amounts
received in the ordinary course of business pending disbursement of such
amounts, in demand deposit accounts in banks outside the United States,
(i) deposits in mutual funds which invest substantially all of their assets in
preferred equities issued by U.S. corporations rated at least “AA” (or the
equivalent thereof) by S&P; provided, that notwithstanding the foregoing, Cash
Equivalents shall, in any event, include all cash and cash equivalents as set
forth in the Company’s balance sheet prepared in accordance with GAAP, and
(j) other investments requested by the Company and approved by the
Administrative Agent.

“Category”: as set forth in the definition of “Applicable Pricing Grid”.

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Company; or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated, or whose nomination or election was approved, by
the board of directors of the Company nor (ii) appointed by directors so
approved or nominated.

“Chinese Acceptance Notes”: acceptance notes issued by banks operating in China
in the ordinary course of business for the account of any direct or indirect
Chinese Subsidiary of the Company or customers thereof to effect the current
payment of goods and services in accordance with customary trade terms in China.

“Closing Certificate”: a certificate of a Borrower, duly executed by a
Responsible Officer on behalf of such Borrower, substantially in the form of
Exhibit E (including all attachments thereto).

 

5



--------------------------------------------------------------------------------

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived and the funding of the initial
Loans occurs, which date is August 8, 2017.

“Code”: the Internal Revenue Code of 1986, as amended.

“Commitments”: as to any Lender, the sum of the Term Loan Commitment and the
Revolving Commitment of such Lender.

“Company”: as defined in the preamble hereto.

“Compliance Certificate”: a certificate of the Company duly executed by a
Responsible Officer, on behalf of the Company, substantially in the form of
Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.15, 2.16, 2.17 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets”: at a particular date, all amounts which would be included
under total assets on a consolidated balance sheet of the Company and its
Restricted Subsidiaries as at such date, determined in accordance with GAAP.

“Consolidated EBITDA”: for any period (and calculated without duplication),
Consolidated Net Income for such period excluding (a) any extraordinary and
non-recurring non-cash expenses, losses, income or gains as determined in
accordance with GAAP, (b) charges, premiums, expenses and any gains associated
with the issuance, redemption, repurchase, discharge, defeasance or amendments
to the terms of Capital Stock or Indebtedness, (c) charges relating to
Accounting Standards Codification 715 (Topic 715, “Compensation—Retirement
Benefits”) (or any other Accounting Standards Codification having a similar
result or effect), (d) any non-cash income included, and any non-cash deductions
made, in determining Consolidated Net Income for such period (other than any
deductions which represent the accrual of or a reserve for the payment of cash
charges in any future period), provided that cash payments made in any
subsequent period in respect of any item for which any such non-cash deduction
was excluded in a prior period shall be deemed to reduce Consolidated Net Income
by such amount in such subsequent period, (e) stock compensation expense and
non-cash equity linked expense, (f) deferred financing fees (and any write-offs
thereof), (g) write-offs of goodwill, (h) an aggregate amount of up to
$150,000,000 for each fiscal year (provided that up to $25,000,000 of such
amount may be carried forward to the following fiscal year or carried back to
the preceding fiscal year) in respect of unusual or infrequent items,
restructuring, restructuring-related or other similar charges or expenses
(whether or not classified as restructuring charges or expenses under GAAP) and
including, without limitation, the amount of any restructuring, integration,
transition, executive severance, facility closing and similar charges accrued
during such period, including any charges to establish accruals and reserves or
to make payments associated with the reassessment or realignment of the business
and operations of

 

6



--------------------------------------------------------------------------------

the Company and its Restricted Subsidiaries, including, without limitation, the
sale or closing of facilities, severance, stay bonuses and curtailments or
modifications to pension and post-retirement employee benefit plans, asset
write-downs or asset disposals (including leased facilities), write-downs for
purchase and lease commitments, start-up costs for new facilities, writedowns of
excess, obsolete or unbalanced inventories, relocation costs which are not
otherwise capitalized and any related promotional costs of exiting products or
product lines, (i) fees, costs, charges, commissions and expenses or other
charges incurred during such period in connection with this Agreement or any
Acquisition or debt financing permitted hereunder (in each case, whether or not
consummated), (j) foreign exchange gains and losses, (k) expenses with respect
to casualty events and (l) any state or local taxes, plus, to the extent
deducted in determining Consolidated Net Income, the sum of (A) Consolidated
Interest Expense, (B) any expenses for taxes, (C) depreciation and amortization
expense, (D) minority interests in income (or losses) of Subsidiaries and
(E) net equity earnings (and losses) in Affiliates (excluding Subsidiaries). For
purposes of calculating the ratio set forth in Section 7.1, Consolidated EBITDA
for any fiscal period shall in any event include the Consolidated EBITDA for
such fiscal period of any entity acquired by the Company or any of its
Restricted Subsidiaries during such period (to the extent such entity is a
Restricted Subsidiary).

“Consolidated Interest Expense”: for any period, the amount which would, in
conformity with GAAP, be set forth opposite the caption “interest expense” (or
any like caption) on a consolidated income statement of the Company and its
Restricted Subsidiaries for such period and, to the extent not otherwise
included in “interest expense”, any other discounts and expenses comparable to
or in the nature of interest under any Receivable Financing Transaction;
provided, that Consolidated Interest Expense for any period shall (a) exclude
(i) fees payable in respect of such period under Section 2.5, (ii) any
amortization or write-off of deferred financing fees during such period,
(iii) premiums paid in connection with the discharge of Indebtedness, and
(iv) any non-cash expense and (b) include any interest income during such
period.

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Funded Debt on
such day to (b) Consolidated EBITDA for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or
deficit) of the Company and its Restricted Subsidiaries for such period (taken
as a cumulative whole), determined in accordance with GAAP; provided that any
provision for post-retirement medical benefits, to the extent such provision
calculated under Accounting Standards Codification 715 (Topic 715,
“Compensation—Retirement Benefits”) (or any other Accounting Standards
Codification having a similar result or effect) exceeds actual cash outlays
calculated on the “pay as you go” basis, shall not to be taken into account.

“Consolidated Revenues”: for any fiscal period, the consolidated revenues of the
Company and its Restricted Subsidiaries for such period, determined in
accordance with GAAP.

“Consolidated Total Funded Debt”: at any date, the aggregate principal amount of
all Indebtedness of the Company and its Restricted Subsidiaries at such date
(net of unencumbered cash and Cash Equivalents of the Company and its Restricted
Subsidiaries not to exceed $750,000,000), determined on a consolidated basis,
with respect to (i) all outstanding Loans, (ii) all obligations evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations for the
deferred purchase price of property or services other than trade payables
arising in the ordinary course of business, (iv) all obligations secured by any
Lien on property of the Company or any Restricted Subsidiary, (v) all Capital
Lease Obligations and (vi) all Guarantee Obligations of the kind set forth above
in clauses (i) through (v), in each case with respect to clauses (i) through
(vi), that would be required to be shown as debt on a balance sheet of the
Company prepared in accordance with GAAP, but excluding Chinese Acceptance Notes
and Earn-outs.

 

7



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Corporate Rating”: as of any date, the corporate credit and/or corporate family
rating assigned by the Rating Agencies with respect to the Company. For purposes
of the foregoing: (i) if the ratings established by the Rating Agencies for the
Company shall fall within the same Category, the Applicable Margin and Facility
Fee Rate shall be determined by reference to such Category, (ii) if each Rating
Agency shall have in effect a rating for the Company and such ratings shall fall
within different Categories, the Applicable Margin and Facility Fee Rate shall
be based on (a) the higher of the two ratings if one rating is one Category
lower than the other, (b) the Category that is one Category below that of the
higher rating if one rating is two Categories lower than the other and (c) one
Category higher than the lower rating if one rating is more than two Categories
lower than the other, (iii) if only one Rating Agency shall have in effect a
rating for the Company, the Applicable Margin and Facility Fee Rate shall be
determined by reference to the Category in which such rating falls, (iv) if no
Rating Agency shall have in effect a rating for the Company (other than by
reason of the circumstances referred to in the penultimate sentence of this
definition), then each Rating Agency shall be deemed to have established a
rating in Category 5, (v) if at any time an Event of Default has occurred and is
continuing, then each Rating Agency shall be deemed to have established a rating
in Category 5 and (vi) if the ratings established or deemed to have been
established by a Rating Agency for the Company shall be changed (other than as a
result of a change in the rating system of such Rating Agency), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Lenders. Each
change in the Applicable Margin and Facility Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of any Rating Agency shall change, or if any Rating Agency shall cease to
be in the business of rating corporate obligors, the Company and the Lenders
shall negotiate in good faith to amend the definition of the Applicable Margin
to reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Margin and Facility Fee Rate shall, at the option of the Company, be
determined (i) as set forth above using the rating from such Rating Agency most
recently in effect prior to such change or cessation or (ii) disregarding the
rating from such Rating Agency.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lenders or any other Lender.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or waived; provided that a Lender which is an Affected Lender
shall not be a Defaulting Lender as long as it complies with its obligations
under Section 1.5, (b) has notified the Company or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a

 

8



--------------------------------------------------------------------------------

condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after required by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

 

  (1) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

 

  (2) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Company or a Subsidiary); or

 

  (3) is redeemable at the option of the holder of the Capital Stock in whole or
in part,

in each case on or prior to the date that is 91 days after the earlier of
(a) the Revolving Termination Date and (b) the last scheduled maturity date of
any Incremental Facility, provided that only the portion of Capital Stock which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent.

“Dollars” and “$”: dollars in the lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.

“Earn-outs”: with respect to any Person, obligations of such Person arising from
an Acquisition which are payable to the seller based on the achievement of
specified financial results over time. The amount of any Earn-outs at any time
for the purpose of this Agreement shall be the amount earned and due to be paid
at such time.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

9



--------------------------------------------------------------------------------

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: (a) a commercial bank, financial institution, financial
company, fund or insurance company that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course or (b) any other Person (other than a natural person) that is
not a competitor of the Company or any of its Subsidiaries or an Affiliate of
any such competitor.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (to the
extent relating to exposure to harmful or deleterious substances) or the
environment, as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a non-exempt Prohibited Transaction; (c) any failure by any Single
Employer Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Single Employer Plan, whether or not waived; (d) a determination that any Single
Employer Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (e) the incurrence by any Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Single Employer Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Single Employer Plan; (f) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by any Borrower or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from any Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization, or in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA.

“Escrow Funding Arrangement”: any escrow arrangement relating to Indebtedness
permitted to be incurred under this Agreement pursuant to which the Net Cash
Proceeds of such Indebtedness are subject to customary escrow arrangements as
reasonably determined by the Company pursuant to which, among other things,
(a) the providers of such Indebtedness (or an agent or trustee on their behalf)
(the “Escrow Indebtedness Providers”) may, but are not required to, have
“control” within the meaning of the Uniform Commercial Code with respect to such
escrowed Net Cash Proceeds and (b) such Escrow Indebtedness Providers agree that
in the event that specified conditions subsequent are not satisfied by a date
certain, such escrowed Net Cash Proceeds shall be promptly applied to the
repayment of such Indebtedness.

 

10



--------------------------------------------------------------------------------

“Escrow Indebtedness Providers”: as defined in the definition of the term
“Escrow Funding Arrangement”.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro”: the lawful single currency of Participating Member States of the
European Monetary Union.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to (a) a Eurocurrency Loan denominated in a currency other than Euro,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in such currency for a period equal in length to such
Interest Period as displayed on page LIBOR01 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent
(in each case, the “Screen Rate”)) at approximately 11:00 A.M., Local Time, two
Business Days prior to the beginning of such Interest Period (or, in the case of
any determination of ABR, on the day of determination, or, in the case of any
Eurocurrency Loan denominated in Pounds Sterling, on the first day of such
Interest Period), and (b) a Eurocurrency Loan denominated in Euro, the rate
appearing on the Reuters screen EURIBORO1 page (it being understood that this
rate is the Euro interbank offered rate (known as the “EURIBOR Rate”) sponsored
by the European Money Markets Institute and the Financial Markets Association
(known as the “ACI”) at approximately 11:00 a.m., Local Time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period. In the event that such
rate does not appear on Reuters screen LIBOR01 or EURIBORO1 page (or other
applicable Reuters screen page) (or otherwise on such screen) for such Interest
Period (an “Impacted Interest Period”) with respect to such currency, then the
Eurocurrency Base Rate shall be the Interpolated Rate at such time.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in such currency) that is shorter than the Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for such currency) that exceeds the Impacted Interest
Period, in each case, at such time, provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. If the Eurocurrency Base Rate shall be determined to be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

                        Eurocurrency Base Rate                         1.00 -
Eurocurrency Reserve Requirements

;provided, however, that, if such Eurocurrency Loan is denominated in Pounds
Sterling, then the “Eurocurrency Rate” shall be the Eurocurrency Rate in effect
for such Interest Period.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
denominated in the same currency the then current Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on ICE Data Services or as displayed on such other information service which
publishes that rate of exchange from time to time in place of ICE Data Services,
at or about 11:00 A.M. London time on such date. In the event that such rate
does not appear on ICE Data Services (or on any information service which
publishes that rate of exchange from time to time in place of ICE Data
Services), the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Company
or, in the absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the interbank market where its
foreign currency exchange operations in respect of such non-Dollar currency are
then being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of Dollars with such non-Dollar currency, for delivery two Business
Days later; provided, that if at the time of any such determination, no such
spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

“Exchange Rate Date”: if on any date any outstanding Loan or Letter of Credit is
(or any Loan or Letter of Credit that has been requested at such time would be)
denominated in an Alternative Currency, each of: (a) a Business Day on or about
the last day of each calendar quarter selected by the Administrative Agent,
(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent, (c) if the
Total Revolving Extensions of Credit exceed 75% of the Total Revolving
Commitments, any Business Day designated as an Exchange Rate Date by the
Administrative Agent, and (d) each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of (i) a
request for a Borrowing or (ii) each request for the issuance, amendment,
renewal or extension of any Letter of Credit.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or

 

12



--------------------------------------------------------------------------------

Commitment (other than pursuant to an assignment request by the Company under
10.1(c)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.16, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan, Letter of Credit or Commitment or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Credit Party’s failure to comply with Section 2.16(e)–(i)
and (d) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement”: the Amended and Restated Credit Agreement, dated as
of November 14, 2014 among the Company, the Foreign Subsidiary Borrowers party
thereto, the several lenders from time to time party thereto, the other agents
and parties party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent.

“Existing Letters of Credit”: as defined in Section 3.11.

“Extension Agreement”: as defined in Section 2.21(b).

“Extension of Credit”: as to any Lender, the making of a Loan by such Lender or
the issue of, or extension of the expiry date of, any Letter of Credit.

“Extension Offer”: as defined in Section 2.21(a).

“Extension Permitted Amendment”: the terms of an amendment to this Agreement and
the other Loan Documents, effected pursuant to an Extension Agreement in
connection with an Extension Offer pursuant to Section 2.21, providing for an
extension of the Revolving Termination Date applicable to the Accepting Lenders’
Loans and/or scheduled maturity dates and/or commitments and/or Loans of the
applicable Extension Request Facility (such Loans or commitments being referred
to as the “Extended Loans” or “Extended Commitments”, as applicable) and, in
connection therewith, as applicable (a) an increase or decrease in the rate of
interest (including through fixed interest rates and changes to the interest
rate margins or rate floors) accruing on such Extended Loans, (b) in the case of
Extended Loans that are Term Loans of any Facility, a modification of the
scheduled amortization applicable thereto; provided that the weighted average
life to maturity of such Extended Loans shall be no shorter than the remaining
weighted average life to maturity (determined at the time of such Extension
Offer) of the Term Loans of such Facility, (c) a modification of voluntary or
mandatory prepayments applicable thereto; provided that in the case of Extended
Loans that are Term Loans, such requirements may provide (i) that such Extended
Loans may participate in any mandatory prepayments on a pro rata basis (or on a
basis that is less than a pro rata basis) with the Loans of the applicable
Extension Request Facility and any other outstanding Facilities, but may not
provide for mandatory prepayment requirements that are more favorable to the
Extended Loans than those applicable to the Loans of the applicable Extension
Request Facility and (ii) that voluntary prepayments may be allocated as
directed by the Company among the outstanding Facilities, (d) an increase or
decrease in the fees payable to, or the inclusion of new fees or premiums to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Loans or Extended Commitments and/or (e) an addition of any affirmative
or negative covenants or other terms, provided that any such additional covenant
or terms with which the Company and its Subsidiaries shall be required to comply
prior to the latest scheduled maturity date of any Facility in effect
immediately prior to such Extension Permitted Amendment for the benefit of the
Extending Lenders providing such Extended Loans or Extended Commitments shall
also be for the benefit of all other Lenders.

“Extension Request Facility”: as defined in Section 2.21(a).

 

13



--------------------------------------------------------------------------------

“Facility”: each of (a) the term loan facility made available to the Company
pursuant to this Agreement (the “Term Loan Facility”), (b) the revolving credit
facility made available to the Borrowers pursuant to this Agreement (the
“Revolving Facility”), (c) any Incremental Facility and (d) any other credit
facility made available to any Borrower pursuant to this Agreement (including,
without limitation, any Replacement Facilities).

“Facility Fee Rate”: the facility fee rate determined pursuant to the Applicable
Pricing Grid by reference to the Corporate Ratings in effect at the time.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations issued thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
applicable intergovernmental agreements with respect thereto and any fiscal or
regulatory legislation, rules, or practices adopted pursuant to any such
intergovernmental agreements.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrower”: each Foreign Subsidiary listed as a Foreign
Subsidiary Borrower on Schedule 1.1B as amended from time to time in accordance
with Section 10.1(b).

“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent and the Lenders covering the matters set forth on Exhibit
F, with such assumptions, qualifications and deviations therefrom as the
Administrative Agent shall approve (such approval not to be unreasonably
withheld).

“4% Subsidiary”: at any time, any Restricted Subsidiary of the Company which,
based on the financial statements most recently delivered pursuant to
Section 6.1(a)or 6.1(b), constituted no more than 4% of Consolidated Assets or
for the twelve month period ended on the date of such financial statements
represented no more than 4% of Consolidated Revenues, in each case determined
using the equity method of accounting in accordance with GAAP.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 6.1(a) of the Existing Credit
Agreement.

 

14



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners) and any group or
body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Group Members”: the collective reference to the Company and the Restricted
Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

“Immaterial Subsidiary”: at any time, any Subsidiary of the Company which, based
on the financial statements most recently delivered pursuant to Section 6.1(a)
or (b), constituted less than 2.5% of Consolidated Assets or, for the twelve
month period ended on the date of such financial statements, represented less
than 2.5% of Consolidated Revenues, in each case determined using the equity
method of accounting in accordance with GAAP.

“Impacted Interest Period”: as defined in the definition of “Eurocurrency Base
Rate”.

“Incremental Amendment”: as defined in Section 2.19.

“Incremental Facility”: as defined in Section 2.19.

“Incremental Facility Closing Date”: as defined in Section 2.19.

“Incremental Revolving Facility”: as defined in Section 2.19.

 

15



--------------------------------------------------------------------------------

“Incremental Term Facility”: as defined in Section 2.19.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, which would, in
accordance with GAAP be shown on the liability side of the balance sheet,
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, provided that, if such Person
has not assumed or become liable for such obligation, the amount of such
Indebtedness shall be deemed to be the lesser of the fair market value of such
property or the obligation being secured thereby and (i) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Swap
Agreements, but excluding (i) trade and other accounts payables incurred in the
ordinary course of such Person’s business, (ii) accrued expenses and deferred
compensation arrangements in the ordinary course, and (iii) advance payments in
the ordinary course. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrowers
under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any Eurocurrency Loan, the last day of each
Interest Period applicable to such Loan and the Term Loan Maturity Date or
Revolving Termination Date, as applicable, provided that if any Interest Period
for a Eurocurrency Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; (b) as to any ABR Loan (other than any Swingline Loan),
the last day of each calendar quarter and the Term Loan Maturity Date or
Revolving Termination Date, as applicable, (c) as to any Loan (other than a
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof, (d) as to any ABR Loan if an
Event of Default is in existence, the last day of each calendar month, and
(e) as to any Swingline Loan, the day that such Loan is repaid.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week or one, two, three or six months
(or, with respect to Revolving Loans, if available to all participating Lenders,
twelve months) thereafter, as selected by the relevant Borrower in its notice of

 

16



--------------------------------------------------------------------------------

borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week or one, two, three or six months thereafter (or, with respect to Revolving
Loans, if available to all participating Lenders, twelve months), as selected by
the relevant Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., Local Time, on the date that is three Business Days prior
to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) a Borrower may not select an Interest Period under the Revolving Facility
that would extend beyond the Revolving Termination Date, and the Company may not
select an Interest Period under the Term Loan Facility that would extend beyond
the Term Loan Maturity Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate”: as defined in the definition of “Eurocurrency Base Rate”.

“IRS”: the United States Internal Revenue Service

“Issuing Lender”: JPMorgan Chase Bank, N.A., Bank of America, N.A., Barclays
Bank PLC (with respect to standby Letters of Credit only), Citibank, N.A., HSBC
Bank USA, National Association, and any other Revolving Lender approved by the
Administrative Agent and the Company that has agreed in its sole discretion to
act as an “Issuing Lender” hereunder (including the issuer of any Existing
Letters of Credit), or any of their respective Affiliates, in each case in its
capacity as issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.

“Joinder Agreement”: a joinder agreement, substantially in the form of Exhibit G
hereto, pursuant to which a Foreign Subsidiary becomes a Foreign Subsidiary
Borrower hereunder.

“Judgment Currency”: as defined in Section 10.16.

“Latest Maturity Date”: at any time, the last scheduled maturity date or
commitment termination date of any Facility at such time.

“L/C Commitment”: with respect to each Issuing Lender the obligation of such
Issuing Lender to issue Letters of Credit pursuant to Section 3.1(a) in an
aggregate principal amount at any one time outstanding not to exceed, together
with the aggregate amount of unpaid drawings under Letter of Credit issued by
such Issuing Lender, the L/C Commitment of such Issuing Lender set forth on
Schedule 1.1(a).

“L/C Disbursement”: a payment made by the Issuing Lender pursuant to a Letter of
Credit.

 

17



--------------------------------------------------------------------------------

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit (other than Alternative Currency Letters of
Credit) at such time, (b) the aggregate amount of all L/C Disbursements under
Letters of Credit (other than Alternative Currency Letters of Credit) that have
not yet been reimbursed by or on behalf of the Company at such time and (c) the
Alternative Currency L/C Exposure at such time. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lenders”: as defined in the preamble; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest or any priority or
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents”: this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loans”: any Loan made by any Lender pursuant to this Agreement.

“Local Time”: (a) except as set forth in clause (b), local time in London with
respect to the times for the receipt of Borrowing requests for Alternative
Currency Loans (including Swingline Alternative Currency Loans) or a request for
the issuance of an Alternative Currency Letter of Credit, for receipt and
sending of notices by and any disbursement by or on behalf of the Administrative
Agent, any Lender or any Issuing Lender of Alternative Currency Loans and for
payment by the Borrowers with respect to Alternative Currency Loans and
reimbursement obligations in respect of Alternative Currency Letters of Credit,
(b) local time in New York with respect to the times for the determination of
“Dollar Equivalent”, for the receipt of Borrowing requests for Loans denominated
in Dollars or a request for the issuance of a Letter of Credit denominated in
Dollars, for receipt and sending of notices by and disbursement by or on behalf
of the Administrative Agent, any Lender or any Issuing Lender and for payment by
the Borrowers with respect to Loans denominated in Dollars and reimbursement
obligations in respect of Letters of Credit denominated in Dollars, (c) local
time in London, with respect to the times for the determination of “Eurocurrency
Base Rate”, (d) otherwise, if a place for any determination is specified herein,
the local time at such place of determination and (e) otherwise, New York time.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to the termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Company and its Restricted
Subsidiaries, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the material rights or remedies
of the Administrative Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any incurrence of Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith, and (b) in connection with any Receivable Financing
Transaction, the initial cash purchase price received by, or Indebtedness
incurred by, any Borrower thereunder (and any increase in the aggregate funded
amount thereof) net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
(which if less than zero shall be deemed zero) in effect on such day and (b) the
Overnight Bank Funding Rate in effect on such day (or for any day that is not a
Banking Day, for the immediately preceding Banking Day); provided that if none
of such rates are published for any day that is a Business Day, the term “NYFRB
Rate” means the rate for a federal funds transaction quoted at 11:00 a.m. on
such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after any Reimbursement Obligations or Loans become due and payable,
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to a
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of the Borrowers to the Administrative Agent, any Lender, any affiliate of any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, any Letter of Credit
(and related letter of credit applications) or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, Reimbursement Obligations, fees, indemnities, costs,
expenses (including all reasonable fees, charges and disbursements of counsel to
the Administrative Agent that are required to be paid by any Borrower pursuant
to the terms of any of the foregoing agreements) or otherwise. For the avoidance
of doubt, in no event shall obligations under a Swap Agreement constitute
“Obligations”.

 

19



--------------------------------------------------------------------------------

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising solely from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment under
Section 10.1(d).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S. managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate); provided that if the Overnight Bank Funding Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Participant”: as defined in Section 10.6(c).

“Participating Member State”: any member state of the European Community that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Union relating to the European Monetary Union.

“Participation Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Priority Debt Amount”: as of any date of determination (which shall
be the date of incurrence of any applicable Indebtedness or Lien), an amount
equal to 12.5% of Consolidated Assets as of the most recently ended fiscal
quarter of the Company for which financial statements are required to have been
delivered pursuant to Section 6.1.

“Permitted Refinancing Indebtedness”: as defined in Section 7.2(r).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) in respect of which a Borrower or any ERISA Affiliate is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

20



--------------------------------------------------------------------------------

“Pounds Sterling”: the lawful currency of the United Kingdom, provided that,
unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognized by the central bank of the United Kingdom as the
lawful currency of that country, then: (i) any reference herein to, and any
obligations arising hereunder in, the currency of the United Kingdom shall be
translated into, or paid in, the currency or currency unit of the United Kingdom
designated by the Administrative Agent (after consultation with the Company);
and (ii) any translation from one currency or currency unit to another shall be
at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Administrative Agent (acting reasonably); provided further that, if a
change in the currency of the United Kingdom occurs, this Agreement will, to the
extent the Administrative Agent (acting reasonably and after consultation with
the Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors); each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Prohibited Transaction”: as defined in Section 406 of ERISA or Section 4975 of
the Code.

“Properties”: as defined in Section 4.16(a).

“Qualified Stock”: with respect to any Person, Capital Stock of such Person
which is not Disqualified Stock.

“Rating Agency”: each of S&P and Moody’s.

“Receivable Financing Transaction”: any transaction or series of transactions
involving a sale for cash of accounts receivable, without recourse based upon
the collectibility of the receivables sold, by the Company or any of its
Restricted Subsidiaries to a Special Purpose Subsidiary and a subsequent sale or
pledge of such accounts receivable (or an interest therein) by such Special
Purpose Subsidiary, in each case without any guarantee by the Company or any of
its Restricted Subsidiaries (other than the Special Purpose Subsidiary).

“Refinanced Facility”: as defined in Section 10.1(d).

“Refinanced Revolving Facility”: as defined in Section 10.1(d).

“Refinanced Term Loans”: as defined in Section 10.1(d).

“Refunded Swingline Loans”: as defined in Section 2.3.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Company to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

21



--------------------------------------------------------------------------------

“Related Parties”: as defined in Section 9.3.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Facility”: as defined in Section 10.1(d).

“Replacement Term Loans”: as defined in Section 10.1(d).

“Replacement Revolving Facility”: as defined in Section 10.1(d).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations thereunder, other than those events as to which the thirty day
notice period is waived under PBGC regulations.

“Required Lenders”: at any time, Lenders holding more than 50% of the sum of
(i) the Total Revolving Commitments or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding and
(ii) the aggregate unpaid principal amount of the Term Loans then outstanding;
provided that the portion of the Revolving Commitments, Revolving Extensions of
Credit and Term Loans held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to any Borrower, the chief executive
officer, the president, the chief financial officer, any vice president, the
treasurer or the assistant treasurer of such Borrower.

“Restricted Subsidiary”: any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments on the Closing
Date is $1,750,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Credit Exposure”: with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans,
its L/C Exposure and its Swingline Exposure.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then

 

22



--------------------------------------------------------------------------------

outstanding, (b) such Lender’s Revolving Percentage of the Dollar Equivalent of
the L/C Obligations and (c) such Lender’s Revolving Percentage of the Dollar
Equivalent of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: as defined in the definition of the term “Facility”.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.1.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that (i) in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis and (ii) for purposes of Section 2.20, if a Defaulting Lender exists the
Revolving Commitment and Revolving Extensions of Credit of such Defaulting
Lender shall be disregarded in determining Revolving Percentages.

“Revolving Termination Date”: the fifth anniversary of the Closing Date, which
date is August 8, 2022.

“S&P”: Standard & Poor’s Financial Services LLC.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
including, but not limited to, Crimea, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person”: at any time (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
European Union, any European Union member state, the United Kingdom or other
relevant sanctions authority (b) any Person located, operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) and (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the European
Union, (c) any European Union member state, (d) the French Republic, (e) Her
Majesty’s Treasury of the United Kingdom, (f) the Canadian government, (g) the
United Nations Security Council or (h) other relevant sanctions authority.

“Screen Rate”: as defined in the definition of the term “Eurocurrency Base
Rate”.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

23



--------------------------------------------------------------------------------

“Seller Debt”: unsecured debt owing to the seller in an Acquisition.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Special Purpose Subsidiary”: any Wholly Owned Subsidiary of the Company which
is a Restricted Subsidiary created by the Company for the sole purpose of
facilitating a Receivable Financing Transaction; provided, that such Special
Purpose Subsidiary shall cease to be a Special Purpose Subsidiary if at any time
(a) such Special Purpose Subsidiary engages in any business other than
Receivable Financing Transactions and activities directly related thereto or
(b) the Company or any of its Restricted Subsidiaries (other than a Special
Purpose Subsidiary) or any of their respective assets incur any liability,
direct or indirect, contingent or otherwise, in respect of any obligation of a
Special Purpose Subsidiary whether arising under or in connection with any
Receivable Financing Transaction or otherwise (other than Standard
Securitization Undertakings); provided further, however, that if the law of a
jurisdiction in which the Company proposes to create a Special Purpose
Subsidiary does not provide for the creation of a bankruptcy remote entity that
is acceptable to the Company or requires the formation of one or more additional
entities (whether or not Subsidiaries of the Company), such other type of entity
may, upon the request of the Company and with the consent of the Administrative
Agent (such consent not to be unreasonably withheld) serve as a “Special Purpose
Subsidiary.”

“Standard Securitization Undertakings”: representations, warranties, covenants
and indemnities entered into by the Company or any Subsidiary thereof in
connection with a Receivable Financing Transaction which are reasonably
customary in an accounts receivable financing transaction.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person (exclusive of any Affiliate in which such Person has a
minority ownership interest). Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company or their successors.

“Subsidiary Guarantor Release”: as defined in Section 5.1(h).

 

24



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Swingline Alternative Currency Commitment”: with respect to each Swingline
Alternative Currency Lender the obligation of such Swingline Alternative
Currency Lender to make Swingline Alternative Currency Loans pursuant to
Section 2.2(a)(ii) in an aggregate principal amount at any one time outstanding
having a Dollar Equivalent not to exceed the Swingline Alternative Currency
Commitment of such Lender set forth on Schedule 1.1(a).

“Swingline Alternative Currency Exposure”: at any time, the Dollar Equivalent of
the sum of the aggregate undrawn amount of all outstanding Swingline Alternative
Currency Loans at such time. The Swingline Alternative Currency Exposure of any
Revolving Lender at any time shall be the sum of (a) its Revolving Percentage of
the total Swingline Alternative Currency Exposure at such time related to
Swingline Alternative Currency Loans other than any Swingline Alternative
Currency Loans made by such Revolving Lender in its capacity as a Swingline
Alternative Currency Lender and (b) if such Revolving Lender shall be a
Swingline Alternative Currency Lender, the aggregate amount of all Swingline
Alternative Currency Loans made by such Revolving Lender outstanding at such
time (to the extent that the other Revolving Lenders shall not have funded their
participations in such Swingline Alternative Currency Loans).

“Swingline Alternative Currency Lender”: Barclays Bank PLC, in its capacity as a
lender of Swingline Alternative Currency Loans, and each other Lender which has
a Swingline Alternative Currency Commitment or holds Swingline Alternative
Currency Loans, in its capacity as the lender of Swingline Alternative Currency
Loans.

“Swingline Alternative Currency Limit”: initially, $100,000,000. The Swingline
Alternative Currency Limit may be increased to up to $200,000,000 after the date
hereof if additional Swingline Alternative Currency Commitments are established
or then existing Swingline Dollar Commitments are increased hereunder from time
to time.

“Swingline Alternative Currency Loans”: as defined in Section 2.2(b).

“Swingline Alternative Currency Rate”: with respect to any Swingline Alternative
Currency Loan, the Overnight Bank Funding Rate plus the Applicable Margin for
Eurocurrency Loans.

“Swingline Dollar Commitment”: with respect to each Swingline Dollar Lender the
obligation of such Swingline Dollar Lender to make Swingline Dollar Loans
pursuant to Section 2.2(a) in an aggregate principal amount at any one time
outstanding not to exceed the Swingline Dollar Commitment of such Lender set
forth on Schedule 1.1(a).

“Swingline Dollar Exposure”: at any time, the sum of the aggregate undrawn
amount of all outstanding Swingline Dollar Loans at such time. The Swingline
Dollar Exposure of any Revolving Lender at any time shall be the sum of (a) its
Revolving Percentage of the total Swingline Dollar Exposure at such time related
to Swingline Dollar Loans other than any Swingline Dollar Loans made by such
Revolving Lender in its capacity as a Swingline Dollar Lender and (b) if such
Revolving Lender shall be a Swingline Dollar Lender, the aggregate principal
amount of all Swingline Dollar Loans made by such Lender outstanding at such
time (to the extent that the other Revolving Lenders shall not have funded their
participations in such Swingline Dollar Loans).

 

25



--------------------------------------------------------------------------------

“Swingline Dollar Lender”: JPMorgan Chase Bank, N.A., in its capacity as a
lender of Swingline Dollar Loans and each other Lender which has a Swingline
Dollar Commitment or holds Swingline Dollar Loans, in its capacity as the lender
of Swingline Dollar Loans.

“Swingline Dollar Limit”: initially, $100,000,000. The Swingline Dollar Limit
may be increased to up to $200,000,000 after the date hereof if additional
Swingline Dollar Commitments are established or then existing Swingline Dollar
Commitments are increased hereunder from time to time.

“Swingline Dollar Loans”: as defined in Section 2.2(a).

“Swingline Dollar Rate”: with respect to any Swingline Dollar Loan, the
Overnight Bank Funding Rate plus the Applicable Margin for ABR Loans.

“Swingline Exposure”: at any time, the sum of (a) the Swingline Alternative
Currency Exposure at such time and (b) the Swingline Dollar Exposure at such
time. The Swingline Exposure of any Revolving Lender at any time shall be the
sum of (a) its and its Affiliates’ aggregate Swingline Alternative Currency
Exposure at such time and (b) its and its Affiliates’ aggregate Swingline Dollar
Exposure at such time.

“Swingline Lenders”: the collective reference to the Swingline Dollar Lenders
and the Swingline Alternative Currency Lenders.

“Swingline Loans”: the collective reference to the Swingline Dollar Loans and
the Swingline Alternative Currency Loans.

“Swingline Participation Amount”: as defined in Section 2.3.

“Taxes”: all present or future taxes, duties, levies, imposts, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lender”: each Lender that has a Term Loan Commitment or that holds Term
Loans.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Company in a principal amount not to exceed the
amount set forth under the heading “Term Loan Commitment” opposite such Lender’s
name on Schedule 1.1A. The original aggregate amount of the Total Term Loan
Commitments is $250,000,000.

“Term Loan Facility”: as defined in the definition of the term “Facility”.

“Term Loan Maturity Date”: the fifth anniversary of the Closing Date.

“Term Loan Percentage”: as to any Term Lender, the percentage which such
Lender’s Term Loan Commitments then constitutes of the Total Term Loan
Commitments then in effect or, at any time after the Term Loans have been
borrowed, the percentage which the aggregate principal amount of such Lender’s
Term Loans then outstanding constitutes of the aggregate principal amount of the
Term Loans then outstanding.

“Term Loans”: as defined in Section 2A.1.

 

26



--------------------------------------------------------------------------------

“Total L/C Limit”: $300,000,000.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Total Term Loan Commitments”: at any time, the aggregate amount of the Term
Loan Commitments the in effect.

“Transferee”: any Assignee or Participant.

“Trustee”: as defined in Section 5.1(h).

“Trustee Release Document”: as defined in Section 6.10.

“Type”: as to any Loan or Borrowing, its nature as an ABR Loan or a Eurocurrency
Loan.

“United States”: the United States of America.

“Unrestricted Subsidiary”: any Subsidiary of the Company designated by the
Company as an Unrestricted Subsidiary pursuant to Section 6.11 subsequent to the
date hereof and any Subsidiary of an Unrestricted Subsidiary, in each case until
such Unrestricted Subsidiary becomes a Restricted Subsidiary pursuant to
Section 6.11. On the Closing Date there are no Unrestricted Subsidiaries.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent”: any Borrower and the Administrative Agent.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurocurrency Loan”) or
currency (e.g., an “Alternative Currency Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurocurrency Borrowing”) or
currency (e.g., an “Alternative Currency Borrowing”).

1.3 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group

 

27



--------------------------------------------------------------------------------

Member not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn by the Company
or the Administrative Agent, as the case may be, or such provision amended in
accordance herewith, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume or become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time. Notwithstanding any changes in GAAP after the Closing Date, any lease
of the Company or any of its Restricted Subsidiaries that would be characterized
as an operating lease under GAAP in effect on the Closing Date (whether such
lease is entered into before or after the Closing Date) shall not constitute a
capital lease under this Agreement or any other Loan Document as a result of
such changes in GAAP unless otherwise agreed to in writing by the Company and
the Administrative Agent.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) When determining whether a Default or Event of Default pursuant to
Section 7.1 shall be in existence after giving pro forma effect to a certain
event, the covenant levels to be used in making such determination shall be
those in effect as of the last day of the most recent fiscal quarter of the
Company for which financial reports are required to have been delivered pursuant
to Section 6.1.

1.4 Exchange Rates; Currencies. (a) For purposes of calculating the Dollar
Equivalent of the principal amount of any Loan denominated in an Alternative
Currency, the Alternative Currency L/C Exposure at any time, the Dollar
Equivalent at the time of issuance of any Alternative Currency Letter of Credit
then requested to be issued pursuant to Section 3.2 or any other matter relating
to an Alternative Currency Loan or Alternative Currency Letter of Credit, the
Administrative Agent shall determine the Exchange Rate as of the applicable
Exchange Rate Date with respect to each Alternative Currency in which any
requested or outstanding Loan or Alternative Currency Letter of Credit is
denominated and shall apply such Exchange Rate to determine such amount (in each
case after giving effect to any Loan to be made or repaid or Letter of Credit to
be issued or to expire or terminate on or prior to the applicable date for such
calculation).

(b) At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement to the currency of any
particular nation means the lawful currency of such nation at such time whether
or not the name of such currency is the same as it was on the

 

28



--------------------------------------------------------------------------------

date hereof. Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest 1,000 units of such Alternative Currency).

(c) Each obligation hereunder of any party hereto that is denominated in a
currency of a country that is not a Participating Member State on the date
hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in Euro
or such currency, such party shall be entitled to pay or repay such amount
either in Euro or in such currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Alternative Currency of any
country that becomes a Participating Member State after the date on which such
currency becomes an Alternative Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor. Without prejudice to the respective liabilities of the Borrowers to
the Lenders and of the Lenders to the Borrowers under or pursuant to this
Agreement, each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
reasonably specify to be necessary or appropriate to reflect the introduction or
changeover to the Euro in any country that becomes a Participating Member State
after the date hereof.

1.5 Affected Lenders. (a) If any Lender notifies the Company and the
Administrative Agent in writing that it has determined in good faith that any
Alternative Currency approved by the Administrative Agent after the Closing Date
is not available to such Lender in sufficient amounts to fund any Loan requested
to be funded by such Lender in such Alternative Currency as part of a requested
Borrowing (or to fund any participating interest in any Swingline Loan or Letter
of Credit denominated in such Alternative Currency), after using commercially
reasonable efforts to obtain sufficient amounts of such currency, then such
Lender shall fund its share of the requested Loan (or participating interests)
in Dollars (based on the Exchange Rate in effect on the date of funding) with
any such Loan being a Eurocurrency Loan with an Interest Period equal to the
Interest Period for the requested Borrowing, in each case under this paragraph
(a) pursuant to procedures to be agreed upon by the Company and the
Administrative Agent.

(b) If any Lender notifies the Company and the Administrative Agent in writing
that it has determined in good faith that the extension of credit by such Lender
to a Foreign Subsidiary Borrower designated after the Closing Date would result
in adverse tax or legal consequences to such Lender (unless (1) such
consequences can be avoided by a change in lending office in a manner consistent
with the provisions of Section 2.18 or (2) such consequences involve only the
payment of money (other than a fine or penalty), in which case such Foreign
Subsidiary Borrower shall be deemed acceptable to such Lender if the Company
agrees to pay such Lender such amounts as such Lender determines in good faith
are necessary to compensate such Lender for such consequences) then (i) instead
of making Loans to such Foreign Subsidiary Borrower such Lender shall instead
make its share of the requested Borrowing as a Loan to the Company, (ii) any
Letters of Credit issued jointly for the account of the Company and such Foreign
Subsidiary Borrower shall, with respect to such Lender only, be deemed to be
issued solely for the account of the Company and (iii) participating interests
in Swingline Loans made to such Foreign Subsidiary Borrower shall be deemed held
by Lenders which are not Affected Lenders with respect to such Foreign
Subsidiary Borrower (rather than by all Lenders), in each case under this
paragraph (b) pursuant to procedures to be agreed upon by the Company and the
Administrative Agent.

 

29



--------------------------------------------------------------------------------

(c) As used herein “Affected Lender” means any Lender described in
Section 1.5(a) or (b).

SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS

2A.1 Term Commitments. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a term loan to the Company in Dollars
(“Term Loans”) on the Closing Date in a principal amount which does not exceed
the amount of such Lender’s Term Loan Commitment. The Term Loans shall be
available in a single drawing on the Closing Date. Amounts repaid on account of
the Term Loans may not be reborrowed. The Term Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Company and notified to
the Administrative Agent in accordance with Sections 2A.2 and 2.9.

2A.2 Procedure for Term Loan Borrowing. The Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 12:00 Noon, New York City time, three Business
Days prior to the Closing Date, in the case of Eurocurrency Loans or (b) 1:30
P.M., New York City time on the Closing Date in the case of ABR Loans,
specifying (i) the amount and Type of Term Loans to be borrowed and (ii) in the
case of Eurocurrency Loans, the respective length of the initial Interest Period
therefor. Upon receipt of any such notice from the Company, the Administrative
Agent shall promptly notify each Term Lender thereof. Each Term Lender will make
the amount of its pro rata share of the borrowing available to the
Administrative Agent for the account of the Company at the Funding Office prior
to (a) 12:00 Noon, New York City time, in the case of Eurocurrency Loans or (b)
3:30 P.M., New York City time, in the case of ABR Loans, on the Closing Date in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Company by the Administrative Agent crediting the
account of the Company on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders and in
like funds as received by the Administrative Agent.

2A.3 Repayment of Term Loans. Term Loans shall mature in consecutive quarterly
installments (each due on the last day of each March, June, September and
December beginning on the first of such dates to occur after the first full
fiscal quarter following the Closing Date), each of which shall be in an amount
equal to the aggregate amount of Term Loans borrowed on the Closing Date
multiplied by the percentage set forth below opposite such installment, with the
remaining balance of the Term Loans due and payable in full on the Term Loan
Maturity Date:

 

Installment

   Prepayment Percentage  

December 31, 2017

     0.625 % 

March 31, 2018

     0.625 % 

June 30, 2018

     0.625 % 

September 30, 2018

     0.625 % 

December 31, 2018

     0.625 % 

March 31, 2019

     0.625 % 

June 30, 2019

     0.625 % 

September 30, 2019

     0.625 % 

December 31, 2019

     1.250 % 

March 31, 2020

     1.250 % 

June 30, 2020

     1.250 % 

September 30, 2020

     1.250 % 

December 31, 2020

     1.875 % 

March 31, 2021

     1.875 % 

June 30, 2021

     1.875 % 

September 30, 2021

     1.875 % 

 

30



--------------------------------------------------------------------------------

2.1 Revolving Loans and Commitments. (a) Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make revolving credit
loans in Dollars or an Alternative Currency (“Revolving Loans”) to the Borrowers
from time to time during the Revolving Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
other Revolving Extensions of Credit then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment; provided the aggregate principal
amount of Alternative Currency Loans and Alternative Currency L/C Exposure shall
not exceed the Alternative Currency Sublimit. During the Revolving Commitment
Period the Borrowers may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the applicable Borrower and
notified to the Administrative Agent in accordance with Sections 2.1(c) and 2.9.
The obligations of the Borrowers under this Agreement are several.

(b) The Borrowers may borrow under the Revolving Commitments during the
Revolving Commitment Period on any Business Day, provided that the applicable
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to (a) 12:00 Noon, Local
Time, three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans or (b) 1:00 P.M., Local Time, on the requested Borrowing
Date, in the case of ABR Loans) (provided that any such notice of a borrowing of
ABR Loans to finance payments required by Section 3.5 may be given not later
than 10:00 A.M., Local Time, on the date of the proposed borrowing), specifying
(i) the requested Borrower, (ii) the amount, Type and currency of Revolving
Loans to be borrowed, (iii) the requested Borrowing Date, and (iv) in the case
of Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing under
the Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurocurrency Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Upon receipt of any such notice from the
applicable Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the applicable Borrower at the Funding Office prior to 2:00 P.M.,
Local Time, on the Borrowing Date requested by the applicable Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent crediting
the account of the applicable Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

(c) Each Lender at its option may make any Revolving Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Revolving
Loan; provided that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Revolving Loan in accordance with the
terms of this Agreement; and provided, further, that no such option may be
exercised by any Lender if, immediately after giving effect thereto, amounts
would become payable by a Borrower under Section 2.15 or 2.16 that are in excess
of those that would be payable under such Section if such option were not
exercised.

 

31



--------------------------------------------------------------------------------

(d) The Company may act as agent for the other Borrowers with respect to all
matters involving Revolving Loans to and Letters of Credit for the account of
any other Borrower. Without limitation, the Administrative Agent and the Lenders
may rely on any notice or request given by the Company with respect to any
Revolving Loan or Letter of Credit issued or to be issued to or for the account
of any other Borrower or any payment, continuation, conversion, prepayment or
amendment thereof and may fund the proceeds of any Revolving Loan requested to
be made to any other Borrower to any account directed by the Company.

2.2 Swingline Commitments. (a) Subject to the terms and conditions hereof, each
Swingline Dollar Lender agrees to make a portion of the credit otherwise
available to the Borrowers under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swingline loans denominated in
Dollars (“Swingline Dollar Loans”) to the Company; provided that (x) the
aggregate principal amount of Swingline Dollar Loans outstanding at any time
from any Swingline Dollar Lender shall not exceed the Swingline Dollar
Commitment of such Swingline Dollar Lender then in effect (notwithstanding that
the Swingline Dollar Loans of such Swingline Dollar Lender outstanding at any
time, when aggregated with the Swingline Dollar Lender’s other outstanding
Revolving Extensions of Credit, may exceed the Swingline Dollar Commitment of
such Swingline Dollar Lender then in effect), (y) the Revolving Credit Exposure
of such Swingline Dollar Lender shall not exceed its Revolving Commitment and
(z) the Company shall not request, and the Swingline Dollar Lenders shall not
make, any Swingline Dollar Loan if, after giving effect to the making of such
Swingline Dollar Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero or the aggregate outstanding Swingline
Dollar Loans would exceed the Swingline Dollar Limit. During the Revolving
Commitment Period, the Company may use the Swingline Dollar Commitments by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Dollar Loans shall be denominated in Dollars and
ABR Loans only.

(b) Subject to the terms and conditions hereof, each Swingline Alternative
Currency Lender agrees to make a portion of the credit otherwise available to
the Borrowers under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swingline loans denominated in Alternative
Currencies (“Swingline Alternative Currency Loans”) to the Borrowers; provided
that (x) the Dollar Equivalent of the aggregate principal amount of Swingline
Alternative Currency Loans outstanding at any time from any Swingline
Alternative Currency Lender shall not exceed the Swingline Alternative Currency
Commitment of such Swingline Alternative Currency Lender then in effect
(notwithstanding that the Swingline Alternative Currency Loans of such Swingline
Alternative Currency Lender outstanding at any time, when aggregated with such
Swingline Alternative Currency Lender’s other outstanding Revolving Extensions
of Credit, may exceed the Swingline Alternative Currency Commitment of such
Swingline Alternative Currency Lender in effect), (y) the Revolving Credit
Exposure of such Swingline Alternative Currency Lender shall not exceed its
Revolving Commitment and (z) no Borrower shall request, and the Swingline
Alternative Currency Lenders shall not make, any Swingline Alternative Currency
Loan if, after giving effect to the making of such Swingline Alternative
Currency Loan, the aggregate amount of the Available Revolving Commitments would
be less than zero or the Dollar Equivalent of the aggregate outstanding
Swingline Alternative Currency Loans would exceed the Swingline Alternative
Currency Limit. During the Revolving Commitment Period, each Borrower may use
the Swingline Alternative Currency Commitments by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Alternative Currency Loans shall bear interest at the applicable Swingline
Alternative Currency Rate.

(c) Each Borrower shall repay to each Swingline Lender the then unpaid principal
amount of each Swingline Loan made to such Borrower by such Swingline Lender on
the earliest of (i) the Revolving Termination Date, (ii) the 15th Business Day
after such Swingline Loan is made and (iii) the last Business Day of a calendar
quarter that is at least three Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Loan is borrowed, each Borrower
shall repay all Swingline Loans made to it then outstanding.

 

32



--------------------------------------------------------------------------------

(d) The Company may appoint from the Lenders additional Swingline Lenders which
agree to act in such capacity from time to time, and, in connection therewith,
the Swingline Alternative Currency Limit and the Swingline Dollar Limit may be
increased in accordance with the respective definitions of such terms; provided,
for the avoidance of doubt, that no Lender shall be required to act as an
additional Swingline Lender.

2.3 Procedure for Swingline Loan Borrowing; Refunding of Swingline Loans. (a)
Whenever a Borrower desires that a Swingline Lender make Swingline Loans it
shall give such Swingline Lender irrevocable telephonic notice (which telephonic
notice must be received by such Swingline Lender not later than 1:30 P.M., Local
Time (or, in the case of Swingline Alternative Currency Loans, not later than
11:00 A.M., Local Time)), confirmed promptly in writing (with a copy to the
Administrative Agent), specifying (i) the applicable Borrower, (ii) whether such
Swingline Loan is to be a Swingline Dollar Loan or a Swingline Alternative
Currency Loan, (iii) the currency of such Borrowing, (iv) the applicable
Interest Period therefor (if such Borrowing is not in Dollars), (v) the amount
to be borrowed (expressed in the requested currency), (vi) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period) and (vii) the account into which the proceeds of such Borrowing are to
be deposited. Each borrowing under a Swingline Commitment shall be in an amount
not less than the Dollar Equivalent of $500,000 or (in the case of Swingline
Dollar Loans) a whole multiple of $100,000 in excess thereof or (in the case of
Swingline Alternative Currency Loans) a whole multiple of $100,000 in excess
thereof. Not later than 3:00 P.M., Local Time (or in the case of Swingline
Alternative Currency Loans, such later time as may be specified by the
applicable Swingline Alternative Currency Lender), on the Borrowing Date
specified in a notice in respect of Swingline Loans, such Swingline Lender shall
make available to the applicable Borrower at its office specified in the
applicable notice an amount in immediately available funds in the requested
currency equal to the amount of the Swingline Loan to be made by such Swingline
Lender. Each Swingline Lender shall promptly notify the Administrative Agent of
the making of any Swingline Loan.

(b) Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of each Borrower (which hereby irrevocably
directs such Swingline Lender to act on its behalf), on one Business Day’s
notice given by such Swingline Lender no later than 12:00 Noon, Local Time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan in the applicable currency (or, only to the extent
that a Lender is unable to make such payment in the applicable currency, in
Dollars based on the Exchange Rate in effect on the date such payment is made)
in an amount equal to such Revolving Lender’s Revolving Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”) owed to
such Swingline Lender outstanding on the date of such notice, to repay such
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., Local Time, one Business Day after
the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to such Swingline Lender
for application by such Swingline Lender to the repayment of the Refunded
Swingline Loans. Each Borrower irrevocably authorizes each Swingline Lender to
charge such Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.3(b) one of the events described in Section 8.1(f) shall
have occurred and be continuing with

 

33



--------------------------------------------------------------------------------

respect to any Borrower or if for any other reason, as determined by a Swingline
Lender in its sole discretion, Revolving Loans may not be made as contemplated
by Section 2.3(b), each Revolving Lender shall, on the date such Revolving Loan
was to have been made pursuant to the notice referred to in Section 2.3(b),
purchase for cash in the applicable currency an undivided participating interest
in the then outstanding Swingline Loans of such Swingline Lender by paying to
such Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
Dollar Equivalent of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

(d) Whenever, at any time after a Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, such Swingline
Lender receives any payment on account of the applicable Swingline Loans, such
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all applicable Swingline Loans then due);
provided, however, that in the event that such payment received by such
Swingline Lender is required to be returned, such Revolving Lender will return
to such Swingline Lender any portion thereof previously distributed to it by
such Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Revolving Loans referred to
in Section 2.3(b) and to purchase participating interests pursuant to
Section 2.3(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or any Borrower may have against any
Swingline Lender, the Borrowers or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrowers,
(iv) any breach of this Agreement or any other Loan Document by the applicable
Borrower or any other Revolving Lender or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

2.4 Repayment of Revolving Loans. Each Borrower shall repay all outstanding
Revolving Loans made to such Borrower on the Revolving Termination Date.

2.5 Fees. (a) The Company agrees to pay to the Administrative Agent for the
account of each Revolving Lender a facility fee for the period from and
including the Closing Date to the last day of the Revolving Commitment Period
(or any later date on which such Lender has outstanding Revolving Extensions of
Credit), computed at the Facility Fee Rate on the average daily amount of the
Revolving Commitment (or, following termination of the Revolving Commitments,
the Revolving Extensions of Credit) of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date (and on
demand following termination of the Revolving Commitments), commencing on the
first such date to occur after the Closing Date.

(b) The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6 Termination or Reduction of Commitments. The Company shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect

 

34



--------------------------------------------------------------------------------

thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect. The Alternative Currency Sublimit
shall be reduced concurrently with any reduction of the Total Revolving
Commitments ratably based on the amount of the reduction of the Total Revolving
Commitments

2.7 Optional Prepayments. Each Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 1:00
P.M., Local Time, (i) one Business Day prior thereto, in the case of ABR Loans
(provided that ABR Loans may be prepaid on the same Business Day if notice is
received by the Administrative Agent no later than 12:00 P.M., Local Time), and
(ii) three Business Days prior thereto, in the case of Eurocurrency Loans, which
notice shall specify the date and amount of prepayment and Type of the Loans
being prepaid, as applicable; provided, that if a Eurocurrency Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the applicable Borrower shall also pay any amounts owing pursuant to
Section 2.17. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple in excess thereof. Partial
optional prepayments of the Loans shall be ratable as among the Lenders thereof.

2.8 Mandatory Prepayments.

(a) If on any date the Total Revolving Extensions of Credit exceed the Total
Revolving Commitments, the Company shall, within five Business Days after notice
thereof to the Company from the Administrative Agent, cash collateralize L/C
Obligations and/or prepay Revolving Loans (or cause any Foreign Subsidiary
Borrower to prepay Revolving Loans made to such Foreign Subsidiary Borrower) in
an aggregate amount equal to such excess. If on any Exchange Rate Date, the
Dollar Equivalent of the Total Revolving Extensions of Credit attributable to
Alternative Currency Loans and Alternative Currency Letters of Credit exceed the
Alternative Currency Sublimit by 5% or more, then within five Business Days
after notice thereof to the Company from the Administrative Agent, the Company
shall (or, with respect to obligations of a Foreign Subsidiary Borrower, shall
cause such Foreign Subsidiary Borrower to) prepay Alternative Currency Loans and
cash collateralize L/C Obligations in respect of Alternative Currency Letters of
Credit in an aggregate principal amount at least equal to such excess. Nothing
set forth in this Section 2.8 shall be construed to require the Administrative
Agent to calculate compliance under this Section 2.8 other than at the times set
forth in Section 2.8.

(b) If any Indebtedness shall be issued or incurred by any Restricted Subsidiary
(excluding any Indebtedness incurred in accordance with Section 7.2), an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied on the date of
such issuance or incurrence toward the prepayment of the Term Loans as set forth
in Section 2.8(c).

(c) Amounts to be applied in connection with prepayments of Term Loans made
pursuant to Section 2.7 and this Section 2.8 shall be applied to the prepayment
of the Term Loans (on a pro rata basis) as directed by the Company. The
application of any prepayment pursuant to this Section 2.8 shall be made, first,
to ABR Loans and, second, to Eurocurrency Loans. Each prepayment of the Loans
under this Section 2.8 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.

 

35



--------------------------------------------------------------------------------

2.9 Conversion and Continuation Options. (a) Each Borrower may elect from time
to time to convert Eurocurrency Loans denominated in Dollars to ABR Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., Local Time, on the Business Day preceding the proposed
conversion date. Each Borrower may elect from time to time to convert ABR Loans
to Eurocurrency Loans denominated in Dollars by giving the Administrative Agent
prior irrevocable notice of such election no later than 12:00 Noon, Local Time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor), provided that
no ABR Loan under a particular Facility may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurocurrency Loan may be continued as such in the same currency upon the
expiration of the then current Interest Period with respect thereto by the
applicable Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurocurrency Loan denominated in Dollars under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations and no Eurocurrency Loan
denominated in an Alternative Currency may be continued as such with an Interest
Period longer than one month when any Event of Default has occurred as is
continuing without the consent of the Administrative Agent, and provided,
further, that if a Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans if denominated in Dollars shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period
and, if denominated in an Alternative Currency, shall be continued as such in
the same currency with a one month Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(c) For the avoidance of doubt, the conversion and continuation provisions of
this Section 2.9 shall not apply to Swingline Alternative Currency Loans and the
terms of Section 2.2 shall control the repayment and reborrowing of such
Swingline Alternative Currency Loans.

2.10 Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $1,000,000 or a whole multiple of
$500,000 in excess thereof and (b) no more than twenty Eurocurrency Tranches
shall be outstanding at any one time.

2.11 Interest Rates and Payment Dates. (a) Subject to the provisions of
Section 2.11(e), each Eurocurrency Loan (other than Swingline Alternative
Currency Loans) shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin.

(b) Subject to the provisions of Section 2.11(e), each ABR Loan shall bear
interest at a rate per annum equal to the ABR plus the Applicable Margin.

 

36



--------------------------------------------------------------------------------

(c) Subject to the provisions of Section 2.11(e), each Swingline Alternative
Currency Loan shall bear interest at a rate per annum equal to the Swingline
Alternative Currency Rate, and each Swingline Dollar Loan shall bear interest at
a rate per annum equal to the Swingline Dollar Rate.

(d) Subject to the provisions of Section 2.11(e), each Alternative Currency Loan
shall be subject to customary adjustments if and to the extent Loans denominated
in such Alternative Currencies are customarily priced on a Eurocurrency Base
Rate basis plus an additional cost.

(e) Any Loans, Reimbursement Obligations and other Obligations under the Loan
Documents not paid when due shall bear interest at a rate per annum equal to
(i) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2% or and
(ii) in the case of any other Obligation, the rate then applicable to ABR Loans
under the Revolving Facility plus 2%, in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (after as well as before judgment).

(f) Interest shall be payable by the applicable Borrower in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph
(e) of this Section shall be payable from time to time on demand.

2.12 Computation of Interest and Fees . (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to (x) ABR Loans the rate of interest on
which is calculated on the basis of the Prime Rate and (y) Loans denominated in
Pounds Sterling, the interest thereon (in the case of both clauses (x) and (y))
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of each determination of
a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Company and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptively correct and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of a Borrower, deliver to such
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a).

2.13 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
presumptively correct and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for an applicable currency for
such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate for a currency determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

37



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Lenders as soon as practicable thereafter. If such
notice is given (w) any Eurocurrency Loans denominated in Dollars requested to
be made on the first day of such Interest Period shall be made as ABR Loans,
(x) any Loans denominated in Dollars that were to have been converted on the
first day of such Interest Period to Eurocurrency Loans shall be continued as
ABR Loans, (y) any outstanding Eurocurrency Loans denominated in Dollars shall
be converted, on the last day of the then-current Interest Period, to ABR Loans
and (z) any Eurocurrency Loans denominated in the affected Alternative Currency
may not be continued and shall be repaid on the last day of the current Interest
Period; provided that (i) if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Types of Borrowings shall be
permitted and (ii) if the circumstances giving rise to such notice affect only
one currency, then Borrowings in other permitted currencies shall be permitted.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent shall do promptly after the circumstances giving rise to
such event no longer exist), no further Eurocurrency Loans of the affected Type
shall be made or continued as such, nor shall the Borrowers have the right to
convert Loans to such Type of Eurocurrency Loans. The provisions of this
Section 2.13 shall apply to Swingline Alternative Currency Loans, mutatis
mutandis.

2.14 Pro Rata Treatment and Payments. (a) Except as otherwise provided herein,
(i) each payment by any Borrower on account of any fee payable to Lenders with
respect to the respective Revolving Commitments and Revolving Loans and any
reduction of the Revolving Commitments of the Lenders shall be made pro rata
according to the Revolving Percentages of the relevant Lenders entitled thereto
and (ii) each payment by the Company of any fee payable to Lenders with respect
to the Term Loans shall be made pro rata according to the Term Loan Percentage
of the relevant Lenders.

(b) Except as otherwise provided herein, each payment (including each
prepayment) by the Company on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders.

(c) Except as otherwise provided herein, each payment (including each
prepayment) by any Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective Revolving
Percentages of the Revolving Lenders entitled thereto.

(d) All payments (including prepayments) to be made by each Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars or the applicable Alternative
Currency and in immediately available funds. The Administrative Agent shall
distribute such payments to each relevant Lender promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension. All payments
hereunder shall be made in Dollars except payments of principal of and interest
on any Alternative Currency Loan and reimbursement of any payment made by an
Issuing lender pursuant to a Letter of Credit denominated in an Alternative
Currency and interest thereon shall be paid in the applicable currency. If, for
any reason, a Borrower is prohibited by any Requirement of Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such

 

38



--------------------------------------------------------------------------------

payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. Notwithstanding the foregoing, if any Borrower shall fail to pay any
principal of any Loan when due (whether at stated maturity, by acceleration, by
mandatory prepayments or otherwise), the unpaid portion of such Loan shall, if
such Loan is not denominated in Dollars, at the option of the Administrative
Agent be redenominated in Dollars on the date due thereof (or, if such due date
is a day other than the last day of the Interest Period therefor, on the last
day of such Interest Period) in an amount equal to the Dollar Equivalent thereof
on the date of such redenomination and such principal shall be payable on
demand; and if any Borrower shall fail to pay any interest on any Loan that is
not denominated in Dollars, such interest shall at the option of the
Administrative Agent be redenominated in Dollars on the due date therefore (or,
if such due date is a day other than the last day of the Interest Period
therefor, on the last day of such Interest Period) in an amount equal to the
Dollar Equivalent thereof on the date of such redenomination and such interest
shall be payable on demand.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the date of borrowing therefor, such Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon,
at a rate equal to the greater of (i) the Overnight Bank Funding Rate for the
applicable currency and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for such
currency, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such date of borrowing, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable thereto, within three Business Days after demand
therefor from the Company.

(f) Unless the Administrative Agent shall have been notified in writing by a
Borrower prior to the date of any payment due to be made by such Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at a rate per annum equal
to the Overnight Bank Funding Rate for the applicable currency. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against any Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.3(c), 2.3(d), 2.14(e), 2.14(f), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent, any Swingline Lender or any Issuing Lender for the account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid.

 

39



--------------------------------------------------------------------------------

(h) The respective obligations of the Lenders under this Agreement are several
and not joint and no Lender shall be responsible for the failure of any other
Lender to satisfy its obligations hereunder. This Section 2.14 is subject to
Section 1.5.

2.15 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the date hereof:

(i) shall subject any Lender or Issuing Lender to any Tax (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions (or
participations therein) of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurocurrency Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), such Lender or Issuing Lender), by an amount that such
Lender (or, in the case of (i), such Lender or Issuing Lender) reasonably deems
to be material, of making, converting into, continuing or maintaining
Eurocurrency Loans or issuing or participating in Letters of Credit, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Company shall promptly pay such Lender (or, in the case of (i), such
Lender or Issuing Lender), within 30 days after receipt of a reasonably detailed
invoice therefor, any additional amounts necessary to compensate such Lender
(or, in the case of (i), such Lender or Issuing Lender) for such increased cost
or reduced amount receivable. If any Lender (or, in the case of (i), any Lender
or Issuing Lender) becomes entitled to claim any additional amounts pursuant to
this paragraph, it shall promptly notify the Company (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy and liquidity) by an amount reasonably deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Company (with a copy to the Administrative Agent) of a written
request therefor, the Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Company (with a copy to the Administrative Agent)
shall be

 

40



--------------------------------------------------------------------------------

presumptively correct in the absence of manifest error. Notwithstanding anything
to the contrary in this Section, the Company shall not be required to compensate
a Lender pursuant to this Section for any amounts incurred more than nine months
prior to the date that such Lender notifies the Company of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Company pursuant to this Section 2.15 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, by the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof shall be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted or issued.

2.16 Taxes. (a) All payments made by or on account of any Borrower under this
Agreement or any other Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law requires the deduction or withholding of any Tax from any such
payment by a Borrower, then the applicable Withholding Agent shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, the
amounts so payable by the applicable Borrower to such Credit Party shall be
increased as necessary so that, after such withholding has been made (including
such withholdings applicable to additional sums payable under this
Section 2.16), the applicable Credit Party receives an amount equal to the sum
which would have been received had no such withholding been made.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Taxes are payable by any Borrower to a Governmental Authority
pursuant to this Section 2.16, as promptly as reasonably possible thereafter,
such Borrower shall send to the Administrative Agent for its own account or for
the account of the relevant Lender, as the case may be, a certified copy of an
original official receipt issued by such Governmental Authority showing payment
thereof.

(d) The Borrowers shall indemnify each Credit Party, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Credit Party (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Credit Party, shall be
conclusive absent manifest error.

(e) Each Credit Party (or Transferee) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
on or before the date on which it becomes a party to this Agreement to the
applicable Borrower and the Administrative Agent (or, in the case of a
Participant, to the Administrative Agent and the Lender from which the related
participation

 

41



--------------------------------------------------------------------------------

shall have been purchased) and from time to time thereafter upon request of the
applicable Borrower or the Administrative Agent:

(i) in the case of a Non-U.S. Lender claiming eligibility for benefits of an
income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Loan Document, two executed originals of IRS Form
W-8BEN-E or W-8BEN establishing an exemption from, or reduction of U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, two
executed originals of IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(ii) in the case of a Non-U.S. Lender claiming that its extension of credit will
generate U.S. effectively connected income, an IRS Form W-8ECI;

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two copies of an executed IRS Form W-8BEN-E or IRS Form
W-8BEN;

(iv) to the extent a Non-U.S. Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner; or

(v) executed originals of any other form prescribed by applicable requirements
of U.S. federal income Tax law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the applicable Borrower or Administrative
Agent to determine the amount of Tax (if any) required by law to be withheld.

(f) Furthermore, if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent and the Company, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent or the Company, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent or the
Company as may be necessary for the Withholding Agent and each Borrower to
comply with their obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

42



--------------------------------------------------------------------------------

(g) A Credit Party that is entitled to an exemption from or reduction of
non-U.S. withholding Tax under the law of the jurisdiction in which the
applicable Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
applicable Borrower (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the applicable
Borrower (or the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the commercial or legal position of such Lender.

(h) Any Credit Party that is a United States person shall deliver to the
applicable Borrower (with a copy to the Administrative Agent) on or before the
date on which it becomes a party to this Agreement a duly completed and signed
original IRS Form W-9 (or successor form) establishing that the Credit Party is
organized under the laws of the United States and is not subject to backup
withholding. Each Credit Party shall deliver such form promptly upon the
expiration, obsolescence or invalidity of any form previously delivered by such
Credit Party pursuant to this Section 2.16(f).

(i) Each Credit Party shall promptly notify the applicable Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the applicable
Borrower and the Administrative Agent (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). In addition, each
Non-U.S. Lender shall deliver such forms or certifications described in this
Section 2.16 promptly upon the expiration, obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender pursuant to this Section 2.16.
Notwithstanding any other provision of this paragraph, a Credit Party shall not
be required to deliver any form pursuant to this paragraph (i) that such Credit
Party is not legally able to deliver or (ii) that, in such Credit Party’s
reasonable judgment, would materially prejudice the commercial or legal position
of such Credit Party (other than such forms set forth in Section 2.16(e), (f)
and (h) above).

(j) If a Credit Party determines, in its sole discretion (exercised in good
faith), that it has received a refund of any Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.16 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Credit Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), within 45 Business Days of the determination that such Borrower is
entitled to such refund; provided, that such Borrower, upon the request of the
Credit Party, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Credit Party in the event the Credit Party is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require any Credit Party to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
Borrower or to any other Person.

(k) Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of (i) any Taxes attributable to such
Lender (but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to indemnify for Indemnified Taxes) that are payable or paid by the
Administrative Agent and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.6(c)(iii) relating to the maintenance
of a Participation Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly

 

43



--------------------------------------------------------------------------------

or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(k).

(l) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Company and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(m) The agreements in this Section 2.16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.17 Indemnity. Each Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by such Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement (other than by operation of Section 2.13), (b) default by such
Borrower in making any prepayment of or conversion from Eurocurrency Loans after
such Borrower has given a notice thereof in accordance with the provisions of
this Agreement, or (c) the making by such Borrower of a prepayment of
Eurocurrency Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market. A certificate as to any amounts payable pursuant to this
Section submitted to such Borrower by any Lender shall be presumptively correct
in the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.18 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15 or 2.16 with respect to
such Lender, it will, if requested by the Company, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.15
or 2.16.

2.19 Incremental Facility. (a) Each Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional tranches of term loans or an increase in the
amount of the Term Loan Facility (each an “Incremental Term Facility”) or one or
more additional revolving facilities or letter of credit facilities or an
increase in the amount of the Revolving Facility (each, an “Incremental
Revolving Facility”; together with the Incremental Term Facilities, each

 

44



--------------------------------------------------------------------------------

an “Incremental Facility”), provided that (i) at the time and after the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall have occurred and be continuing, (ii) the Company shall
be in compliance with the covenant contained in Section 7.1 determined on a pro
forma basis as of the last day of the most recent period of the Company for
which financial statements are available as if any term loans under such
Incremental Facility had been outstanding and any revolving commitment under
such Incremental Facility (to the extent available to make Loans) had been fully
used on the last day of such period, and (iii) the aggregate principal amount of
the Incremental Facilities shall not exceed $500,000,000. Each Incremental
Facility shall be in an aggregate principal amount that is not less than
$50,000,000 unless approved by the Administrative Agent (provided that such
amount may be less than $50,000,000 if such amount represents all remaining
availability under the limit set forth in the preceding sentence). Any negative
or financial covenants applicable to an Incremental Facility that are more
restrictive than those contained in this Agreement shall be deemed to be
automatically incorporated in this Agreement, mutatis mutandis, except (x) in
the case of an Incremental Revolving Facility, to the extent they do not by
their nature apply or relate to any then-existing Facility or apply only to
periods after the commitment termination date of the Revolving Facility or any
other revolving Facility and (y) in the case of an Incremental Term Facility, to
the extent they do not by their nature apply or relate to any then-existing
Facility or apply only to periods after the Latest Maturity Date. Any
Incremental Facility shall be ratably secured with the Obligations.

(b) (i) Any Incremental Revolving Facility shall not mature earlier than the
Revolving Termination Date or any other revolving Facility nor have a weighted
average life which is shorter than the then remaining weighted average life of
the Revolving Facility, (ii) the terms and conditions applicable to any
Incremental Revolving Facility (other than with respect to maturity, which shall
be governed by the preceding clause (i)) shall be the same as those applicable
to the Revolving Facility other than interest rate margins and
commitment/facility fees, such terms and conditions which do not apply or relate
to any then-existing Facility, terms that are only applicable to periods after
the commitment termination date of the Revolving Facility or any other revolving
Facility or other terms reasonably satisfactory to the Administrative Agent and
(iii) the Applicable Margin and commitment/facility fees relating to any
Incremental Revolving Facility shall be as agreed by the Company and the Lenders
providing such Incremental Revolving Facility.

(c) (i) Any Incremental Term Facility shall not mature earlier than the Latest
Maturity Date nor have a weighted average life to maturity which is shorter than
the remaining weighted average life to maturity of the Term Loans, (ii) the
terms and conditions applicable to any Incremental Term Facility (other than
with respect to the maturity, which shall be governed by the preceding clause
(i) and as set forth below) shall be the same as those applicable to the Term
Loans other than (w) the interest rate margins (subject to clause (iii) below)
and original issue discount or upfront fees (if any), interest rate floors (if
any), and amortization schedule (subject to clause (i) above) applicable to the
Incremental Term Facilities, (x) terms that are only applicable to periods after
the Latest Maturity Date, (y) terms and conditions which do not apply to any
then-existing Facility and (z) other terms reasonably satisfactory to the
Administrative Agent and (iii) the interest rate margins and original issue
discount or upfront fees and interest rate floors shall be determined by the
Company and the Lenders of the Incremental Term Facility.

(d) Subject to the other provisions of this Section 2.19, any Incremental
Facility shall otherwise be on terms and pursuant to documentation to be
determined by the Company and the Persons willing to provide such Incremental
Facility, provided that to the extent such terms and documentation are not
consistent with the then existing Facilities (other than with respect to
pricing, amortization and maturity and except as permitted by the preceding
paragraphs (b) and (c)) they shall be reasonably satisfactory to the
Administrative Agent (it being agreed that Incremental Term Facilities may
contain customary mandatory prepayments, voting rights and prepayment premiums).
Each notice from the Company pursuant to this Section 2.19 shall set forth the
requested amount and proposed terms of the

 

45



--------------------------------------------------------------------------------

relevant Incremental Facility and the Lenders or other Persons willing to
provide the Incremental Facility. Each Incremental Facility may be provided by
any existing Lender or by any Eligible Assignee selected by the Company (any
such other financial institution or fund being called an “Additional Lender”),
provided that the Administrative Agent shall have consented (not to be
unreasonably withheld) to such Lender’s or Additional Lender’s providing such
Incremental Facility if such consent would be required under Section 10.6 for an
assignment of Loans to such Lender or Additional Lender. Commitments in respect
of Incremental Facilities shall become Commitments under this Agreement pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the applicable Borrower(s),
each Lender agreeing to provide such Commitment, if any, each Additional Lender,
if any, and the Administrative Agent pursuant to Section 10.1(e) hereof. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.19. The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Closing Date”) of each of the conditions set
forth in Section 5.2 (it being understood that all references to the date of
making of an Extension of Credit or similar language in such Section 5.2 shall
be deemed to refer to the effective date of such Incremental Amendment) and such
other conditions as the parties thereto shall agree. The Borrowers will use the
proceeds of the Incremental Facilities for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Facility,
unless it so agrees. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this paragraph.

2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.5(a);

(b) the Commitment, Revolving Extensions of Credit and Term Loans of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1), provided that
(i) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders shall require the consent of such Defaulting Lender and
(ii) any waiver, amendment or modification increasing the amount or extending
the expiration date of such Defaulting Lender’s Revolving Commitment, reducing
the stated rate of any interest payable hereunder to such Defaulting Lender or
extending the scheduled date of any payment thereof to such Defaulting Lender
that would, absent this Section 2.20(b), require the consent of such Defaulting
Lender pursuant to Section 10.1 shall require the consent of such Defaulting
Lender.

(c) if any Swingline Exposure or L/C Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure (other than the portion of such
Swingline Exposure referred to in clause (b) of the definitions of Swingline
Alternative Currency Exposure and Swingline Dollar Exposure) and L/C Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Percentages but only to the extent (x)(1) the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s Swingline Exposure (other than the portion of such Swingline Exposure

 

46



--------------------------------------------------------------------------------

referred to in clause (b) of the definitions of Swingline Alternative Currency
Exposure and Swingline Dollar Exposure) and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments and (2) each
non-Defaulting Lender’s Revolving Extensions of Credit plus its Revolving
Percentage of such Defaulting Lender’s Swingline Exposure (other than the
portion of such Swingline Exposure referred to in clause (b) of the definitions
of Swingline Alternative Currency Exposure and Swingline Dollar Exposure) and
L/C Exposure does not exceed such non-Defaulting Lender’s Revolving Commitment
and (y) the conditions set forth in Section 5.2 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth the last paragraph of Section 8 for so long as such L/C Exposure is
outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to this Section 2.20(c), the Company shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.3 with respect
to such Defaulting Lender’s L/C Exposure during the period such Defaulting
Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.20(c), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such L/C Exposure) and letter
of credit fees payable under Section 3.3 with respect to such Defaulting
Lender’s L/C Exposure shall be payable to the Issuing Lender until such L/C
Exposure is cash collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and the Issuing Lender shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.20(c), and participating interests in any such newly
made Swingline Loans or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 10.7 but
excluding Section 10.1(d)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender hereunder, (iii) third, if so determined
by the Administrative

 

47



--------------------------------------------------------------------------------

Agent or requested by an Issuing Lender, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any
existing or future participating interest in any Letter of Credit, (iv) fourth,
to the funding of any Revolving Loan or Term Loan, as applicable, in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Company, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Revolving Loans or Term Loans under this Agreement, (vi) sixth,
to the payment of any amounts owing to the Lenders or an Issuing Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or such Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (vii)
seventh, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction, provided, with
respect to this clause (viii), that if such payment is (x) a prepayment of the
principal amount of any Loans or Reimbursement Obligation under a Facility in
respect of which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 5.2 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all non-Defaulting Lenders under such
Facility pro rata prior to being applied to the prepayment of any Loans, or
Reimbursement Obligations owed to, any Defaulting Lender under such Facility.

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lenders or the Issuing Lender, as the case may be, shall have entered into
arrangements with the Company or such Lender, satisfactory to each Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder; provided this paragraph shall not apply if the
Swingline Exposure and L/C Exposure of such Lender is reallocated among
non-Defaulting Lenders and/or cash collateralized so that the Swingline Lenders
and Issuing Lender do not have any risk in respect of such Lender.

In the event that the Administrative Agent, the Company, each Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Revolving Percentage.

2.21 Extension Offers. (a) The Company may, on one or more occasions, by written
notice to the Administrative Agent, make one or more offers (each, an “Extension
Offer”) to all the Lenders of one or more Facilities (each Facility subject to
such an Extension Offer, an “Extension Request Facility”), in each case to
extend the final maturity date of such Lenders’ respective Loans and commitments
under such Facility to a later maturity date and to make one or more other
Extension Permitted Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Company. Such
Extension Offer shall set forth the terms and conditions of the requested
Extension Permitted Amendments, the date on which the Extension Agreement (as
defined below) is requested to become effective (which date shall be acceptable
to the Administrative Agent) and such other principal terms on which the Company
proposes to enter into the Extension Agreement.

 

48



--------------------------------------------------------------------------------

Extension Permitted Amendments shall become effective only with respect to the
Loans and commitments of the Lenders of the Extension Request Facility that
accept the applicable Extension Offer (such Lenders, the “Accepting Lenders”)
and, in the case of any Accepting Lender, only with respect to such Lender’s
Loans and commitments of such Extension Request Facility. No Lender shall have
any obligation to accept any such Extension Offer.

(b) The Company, each Accepting Lender and the Administrative Agent shall
execute and deliver an amendment agreement (the “Extension Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Extension Permitted Amendments and the terms and conditions thereof
and such amendment will be effective to amend this Agreement and the other Loan
Documents on the terms set forth therein without the consent of any other
Lender; provided that no Extension Agreement may alter the rights of any Lender
(other than the applicable Accepting Lenders) in any manner that would not be
permitted under Section 10.1 without the consent of such Lender unless such
consent shall have been obtained. The effectiveness of any Extension Agreement
shall be subject to the satisfaction on the date of the effectiveness thereof of
each of the conditions set forth in Section 5.2 (it being understood that all
references to the date of making of an Extension of Credit or similar language
in such Section 5.2 shall be deemed to refer to the effective date of such
Extension Agreement) and such other conditions as the parties thereto shall
agree. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this paragraph.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of an Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Accepting Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.21, including any amendments
necessary to treat the applicable Loans and/or commitments of the Accepting
Lenders as a new “Facility” of loans and/or commitments hereunder; provided
that, in the case of any Extension Offer relating to Revolving Commitments or
Revolving Loans, except as otherwise agreed to by each Issuing Lender and each
applicable Swingline Lender, (i) the allocation of the participation exposure
with respect to any then-existing or subsequently issued or made Letter of
Credit or Swingline Loan under the applicable Facility as between the
commitments of such new “Facility” and the remaining Revolving Commitments under
the applicable Facility shall be made on a ratable basis as between the
commitments of such new “Facility” and the remaining Revolving Commitments under
such Facility and (ii) the Revolving Commitment Period and the Revolving
Termination Date, as such terms are used in reference to Letters of Credit or
Swingline Loans, may not be extended without the prior written consent of each
applicable Issuing Lender and each applicable Swingline Lender, as applicable.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit and bank guarantees in
customary form (collectively, “Letters of Credit”) for the account of the
Company (or jointly for the account of the Company and a Restricted Subsidiary)
on any Business Day during the Revolving Commitment Period in such form as may
be approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the Dollar
Equivalent of the Total L/C Limit, (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero, (iii) the aggregate Dollar
Equivalent of Alternative Currency Loans and Alternative Currency L/C Exposure
would exceed the Alternative Currency Sublimit or (iv) the L/C

 

49



--------------------------------------------------------------------------------

Exposure in respect of Letters of Credit issued by such Issuing Lender would
exceed such Issuing Lender’s L/C Commitment. Each Letter of Credit shall (i) be
denominated in Dollars or, if approved by the Issuing Lender, an Alternative
Currency and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) (1) the date that is five Business Days prior to
the Revolving Termination Date or (2) the date that is one year after the
Revolving Termination Date, provided that no later than the 60th day prior to
the Revolving Termination Date (or for any Letters of Credit issued after such
date, the date of issuance), the Company shall deposit in a cash collateral
account opened by the Administrative Agent an amount equal to 103% of the
aggregate then undrawn and unexpired amount of such Letters of Credit; provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit. The Company may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request, including the currency in which such Letter of Credit is to be
denominated. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days (or four Business Days in the
case of a Letter of Credit denominated in an Alternative Currency) after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Company. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Company promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges. (a) The Company will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurocurrency Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Company shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit, including any
losses to an Issuing Lender resulting from the use of the Exchange Rate
hereunder (as compared to such Issuing Lender’s spot rate of exchange in the
interbank market where its foreign currency exchange operations in respect of
such applicable Alternative Currency are then being conducted (calculated at the
time that any applicable conversion based on the Exchange Rate is made
hereunder)) in connection with any reimbursement by the Company, any payment by
an L/C Participant to such Issuing Lender or any fronting fee paid by the
Company to any Issuing Lender, in an amount equal to such difference (if any).

 

50



--------------------------------------------------------------------------------

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Company in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
any Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrowers, (iv) any breach of this
Agreement or any other Loan Document by any Borrower or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Company or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Company. If any draft is paid under any
Letter of Credit, the Company shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the second Business Day after
the Company receives notice of such draft, if such notice is received on such
day prior to 10:00 A.M., New

 

51



--------------------------------------------------------------------------------

York City time, or (ii) if clause (i) above does not apply, the second Business
Day immediately following the day that the Company receives such notice. Each
such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars (or, in the case of a Letter of Credit denominated
in an Alternative Currency, in such Alternative Currency or in Dollars based on
the Exchange Rate in effect on the date payment is made, as selected by the
Issuing Lender) and in immediately available funds. Interest shall be payable on
any such amounts in the applicable currency from the date on which the relevant
draft is paid until payment in full at the rate set forth in (x) until the
Business Day next succeeding the date of the relevant notice, Section 2.11(b)
and (y) thereafter, Section 2.11(e).

3.6 Obligations Absolute. The Company’s obligations under this Section 3 shall
be absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Company
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Company also agrees with the Issuing Lender that
the Issuing Lender shall not be responsible for, and the Company’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrowers agree that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrowers and
shall not result in any liability of the Issuing Lender to the Borrowers.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall, upon examination of such draft
promptly notify the Company of the date and amount thereof and whether it is has
made, or intends to make a payment thereunder. The responsibility of the Issuing
Lender to the Company in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Cash Collateralization. If on any date the Dollar Equivalent of the L/C
Obligations exceeds the L/C Commitment by more than 105%, then the Company shall
within three Business Days after notice thereof from the Administrative Agent
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to such excess plus accrued and unpaid interest thereon.

3.10 Currency Adjustments.

(a) Notwithstanding anything to the contrary contained in this Agreement, for
purposes of calculating any fee in respect of any Letter of Credit in respect of
any Business Day, the Administrative Agent shall convert the amount available to
be drawn under any Letter of Credit denominated in a currency other than Dollars
into an amount of Dollars based upon the Exchange Rate.

 

52



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Section 3, prior
to demanding any reimbursement from the L/C Participants pursuant to Section 3.4
in respect of any Letter of Credit denominated in a currency other than Dollars,
the Issuing Lender shall convert (on a Business Day determined by the Issuing
Lender) the Company’s obligation under Section 3.4 to reimburse the Issuing
Lender in such currency into an obligation to reimburse the Issuing Lender in
Dollars. The Dollar amount of the reimbursement obligation of the Company and
the L/C Participants shall be computed by the Issuing Lender based upon the
Exchange Rate in effect for the day on which such conversion occurs.

3.11 Existing Letters of Credit. On and as of the Closing Date, all letters of
credit issued under the Existing Credit Agreement which are outstanding on the
Closing Date (the “Existing Letters of Credit”) will constitute Letters of
Credit under this Agreement and for purposes hereof and will be deemed to have
been issued for the account of the Company on the Closing Date.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and the Lenders to make the Loans and issue or participate in the Letters of
Credit, the Company (and, to the extent solely relating to any Foreign
Subsidiary Borrower, each such Foreign Subsidiary Borrower) hereby represents
and warrants to the Administrative Agent and each Lender that:

4.1 No Change. Since December 31, 2016, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect
(it being agreed that solely for purposes of this Section 4.1 no change in
automotive industry conditions or in banking, financial or capital markets on
and after such date which does not disproportionately adversely affect the
Company and its Subsidiaries, taken as a whole, shall have a Material Adverse
Effect).

4.2 Existence; Compliance with Law. Each Borrower (a) is duly organized, validly
existing and in good standing (or the functional equivalent thereof in the case
of Foreign Subsidiaries) under the laws of the jurisdiction of its organization,
(b) has the power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing (or the functional
equivalent thereof in the case of Foreign Subsidiaries) under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, except in the case of (c) and (d) when the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

4.3 Power; Authorization; Enforceable Obligations. Each Borrower has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
extensions of credit hereunder. Each Borrower has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents except consents, authorizations, filings and notices
described in Schedule 4.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. Each Loan Document
has been duly executed and delivered on behalf of each Borrower party thereto.
This Agreement constitutes, and each other Loan Document upon execution

 

53



--------------------------------------------------------------------------------

will constitute, a legal, valid and binding obligation of each Borrower party
thereto, enforceable against each such Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.4 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Borrower and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.

4.5 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Company, threatened by or against any Borrower or against any of their
respective properties or revenues (including with respect to the Loan Documents)
that would reasonably be expected to have a Material Adverse Effect.

4.6 No Default. No Borrower is in default under or with respect to any of its
Contractual Obligations in any respect that would reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

4.7 Ownership of Property. Except as would not reasonably be expected to have a
Material Adverse Effect, each Borrower has title in fee simple to, or a valid
leasehold, subleasehold, license or other interest in, all its real property,
and good title to, or a valid leasehold interest in, all its other property.

4.8 [Reserved]

4.9 Taxes. Each Borrower has filed or caused to be filed all federal and state
and other Tax returns that are required to be filed and has paid or caused to be
paid all Taxes required to be paid by it (except (i) any such Taxes the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP (where
GAAP requires such reserves) have been provided on the books of the relevant
Borrower or (ii) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect).

4.10 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Company (and each other
applicable Borrower) will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U 1, as applicable, referred to in Regulation U.

4.11 [Reserved].

4.12 ERISA. Except, in the aggregate, as would not reasonably be expected to
result in a Material Adverse Effect, (i) each Borrower and each of their
respective ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the Code relating to Single Employer Plans and Multiemployer Plans and
the regulations and published interpretations thereunder and (ii) no ERISA

 

54



--------------------------------------------------------------------------------

Event has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan. Except, in the
aggregate, as would not reasonably be expected to result in a Material Adverse
Effect, the present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plan) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits.

4.13 Investment Company Act; Other Regulations. No Borrower is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Borrower is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur the Indebtedness to be incurred
hereunder.

4.14 Subsidiaries. As of the date hereof, (a) Schedule 4.14 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Borrower
and (b) except as set forth on Schedule 4.14, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options or similar equity awards granted to
current or former employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Company or any Subsidiary.

4.15 Use of Proceeds. The proceeds of the Term Loans shall be used to (a) to
replace and refinance outstanding Indebtedness, (b) for working capital and
general corporate purposes and (c) to pay related fees and expenses related to
the foregoing. The proceeds of the Revolving Loans shall be used (a) to replace
and refinance the outstanding loans made under the Existing Credit Agreement and
to pay fees and expenses in connection therewith and (b) for working capital and
general corporate purposes. The proceeds of the Loans shall not be used to
purchase or carry margin stock for any purpose that violates the Regulations of
the Board.

4.16 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and to the knowledge of the Company, have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
by any Borrower of, or could give rise to liability of any Borrower under, any
Environmental Law;

(b) no Group Member has received any written or, to the knowledge of the
Company, oral notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (the “Business”), nor does the Company have knowledge or
reason to believe that any such notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties during the last five years by any Borrower or, to the
knowledge of the Company, other Person or, to the knowledge of the Company, any
prior time in violation of, or in a manner or to a location that could give rise
to liability of any Borrower under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties during the last five years by any
Borrower or, to the knowledge of the Company, other Person or, to the knowledge
of the Company, any prior time in violation of, or in a manner that could give
rise to liability of any Borrower under, any applicable Environmental Law;

 

55



--------------------------------------------------------------------------------

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding against any Borrower or, to the knowledge
of the Company, other Person under any Environmental Law with respect to the
Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, during the last five years or, to the knowledge of the
Company, any prior time in violation of or in amounts or in a manner that could
give rise to liability of any Borrower under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years and, to the knowledge of the Company, at all prior
times been in compliance, with all Environmental Laws, and there is no
contamination at, under or about the Properties that could give rise to
liability of any Borrower or violation of any Environmental Law with respect to
the Properties or the Business; and

(g) no Group Member has assumed any liability by contract or, to the knowledge
of the Company, operation of law, of any other Person under Environmental Laws.

4.17 Accuracy of Information, etc. No factual statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Borrower to the Administrative Agent,
the Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (as modified or
supplemented by other information so furnished) other than any projections or
pro forma information, when taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not materially misleading in
light of the circumstances when made. The projections and pro forma information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrowers to be reasonable at the
time made, it being recognized by the Lenders that such projections as they
relate to future events are subject to significant uncertainties, many of which
are beyond the control of the Borrowers and not to be viewed as fact and that
actual results during the period or periods covered by such projections may
differ from the projected results set forth therein by a material amount.

4.18 Financial Statements. The (i) audited consolidated balance sheet of the
Company and its consolidated Subsidiaries as of December 31, 2016 and the
related statements of income and cash flow for the fiscal year ending on such
date and (ii) unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as of July 1, 2017 and the related statements of
income and cash flow for the fiscal quarter ending on such date, each as
heretofore furnished to the Administrative Agent and the Lenders and certified
by a Responsible Officer of the Company, are complete and correct in all
material respects and fairly present the financial condition of the Company and
its Subsidiaries on such date. All such financial statements, including the
related schedules and notes thereto, have been prepared in conformity with GAAP
applied on a consistent basis, and all liabilities, direct and contingent, of
the Company on a consolidated basis with its Subsidiaries on such date required
to be disclosed pursuant to GAAP are disclosed in such financial statements,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

56



--------------------------------------------------------------------------------

4.19 Solvency. After giving effect to the occurrence of the Closing Date and the
incurrence of all Indebtedness and Obligations being incurred in connection
herewith and therewith, the Company is Solvent.

4.20 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and duly appointed agents with Anti-Corruption Laws and applicable Sanctions,
and the Company, its Subsidiaries and their respective officers and directors,
and to the knowledge of the Company its employees and duly appointed agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Borrower being designated as a Sanctioned Person. None
of (a) the Company, any Subsidiary or, to the knowledge of the Company or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of any Borrower, any duly appointed agent of such Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Loan or Letter of
Credit, use of proceeds thereof or other transaction contemplated by the Loan
Documents will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 5. CONDITIONS PRECEDENT

5.1 Closing Date. The agreement of each Lender to make the extension of credit
requested to be made by it on the Closing Date is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by each Borrower.

(b) Closing Certificate. The Administrative Agent shall have received a Closing
Certificate (together with all attachments thereto) from each Borrower, dated as
of the Closing Date, and a solvency certificate from the chief financial officer
of the Company, dated as of the Closing Date, each in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.

(d) Legal Opinions of Counsel to the Company. The Administrative Agent shall
have received an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, of counsel to the Company and its Subsidiaries.

(e) Repayment of Existing Credit Agreement. Prior to or concurrently with such
date, (i) all amounts outstanding under, and all other amounts due in respect of
the Indebtedness under the Existing Credit Agreement shall have been repaid in
full and all commitments in respect thereof shall have been terminated and
(ii) all Guarantee Obligations and security in respect thereof shall have been
terminated and released.

(f) No Default; Representations and Warranties. (i) No Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the extensions of credit requested to be made on such date and
(ii) each of the representations and warranties shall be true and correct in all
material respects (unless already qualified by materiality, in which case, such
representation and warranty shall be true and correct in all respects) on and as
of such date.

 

57



--------------------------------------------------------------------------------

(g) Patriot Act and “Know Your Customer” Information. The Administrative Agent
shall have received, at least five days prior to the Closing Date, all
documentation and other information mutually agreed to be required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the United States PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”).

(h) Subsidiary Guarantors. Prior to or concurrently with the Closing Date, each
of the Borrowers’ subsidiaries shall have ceased to be a “Subsidiary Guarantor”
(the “Subsidiary Guarantor Release”) under and as defined in (i) the Borrowers’
Indenture, dated as of March 26, 2010, among the Borrower, The Bank of New York
Mellon Trust Company, N.A., as Trustee (the “Trustee”) and the Subsidiary
Guarantors party thereto and (ii) each supplemental indenture thereto, and the
Administrative Agent shall have received a certificate delivered by a
Responsible Officer of the Company certifying to the foregoing or any other
evidence reasonably satisfactory to the Administrative Agent.

5.2 Each Extension of Credit. The agreement of each Lender to make the Extension
of Credit requested to be made by it on any date is subject to the satisfaction
of the following conditions precedent (except to the extent waived by the
Required Lenders):

(a) Representations and Warranties. Each of the representations and warranties
(other than the representations and warranties made after the Closing Date in
Sections 4.1, 4.5, 4.12 and 4.16) made by any Borrower in or pursuant to the
Loan Documents shall be true and correct in all material respects (provided that
if any representation or warranty is by its terms qualified by materiality, such
representation shall be true and correct in all respects) on and as of such date
as if made on and as of such date, except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the extensions of
credit requested to be made on such date.

(c) Foreign Subsidiary Information. If such requested Extension of Credit is the
first Extension of Credit to be made to any Foreign Subsidiary Borrower that is
not a party to this Agreement on the Closing Date, the Administrative Agent
shall have received (with a copy for each Lender) (i) a Foreign Subsidiary
Opinion in respect of such Foreign Subsidiary Borrower and information with
respect to such Foreign Subsidiary Borrower of the type described in paragraph
(d) of Section 5.1 and (ii) all documentation and other information with respect
to such Foreign Subsidiary Borrower of the type described in paragraph (i) of
Section 5.1.

SECTION 6. AFFIRMATIVE COVENANTS

The Company (and, solely to the extent relating to any Foreign Subsidiary
Borrower, each such Foreign Subsidiary Borrower) hereby agrees that, commencing
on the Closing Date and so long as the Commitments remain in effect, any Letter
of Credit remains outstanding or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder, the Company (and, solely to the

 

58



--------------------------------------------------------------------------------

extent relating to any Foreign Subsidiary Borrower, each such Foreign Subsidiary
Borrower) shall and shall cause each of its Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent to be provided to
each Lender:

(a) as soon as available, but in any event not later than 120 days after the end
of each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case, in comparative form the figures for
the previous year, reported on without a qualification arising out of the scope
of the audit or other material qualification or exception, by independent
certified public accountants of nationally recognized standing;

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
commencing with the fiscal quarter ending September 30, 2017, the unaudited
consolidated and consolidating balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case, in comparative form the figures for the previous
year, certified by a Responsible Officer, on behalf of the Company, as being
fairly stated in all material respects; and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.1(a) and 6.1(b), the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except (i) as approved by such accountants or officer, as the case may
be, and disclosed in reasonable detail therein and (ii) with respect to
unaudited statements, the absence of footnote disclosure and subject to year-end
audit adjustments) consistently throughout the periods reflected therein and
with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent which
shall make such item available to each Lender (or, in the case of clause (f), to
the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of the Company stating that the Responsible
Officer executing such certificate on behalf of the Company has no knowledge of
any Default or Event of Default except as specified in such certificate, and
(ii) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Borrower with the provisions of
this Agreement referred to therein, including calculations in reasonable detail
with respect to compliance with Section 7.1;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), a narrative discussion and analysis of the financial
condition and results of operations of the Company and its Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter;

(c) to the Administrative Agent on behalf of each Required Lender promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that, following reasonable request of the Administrative
Agent (which right to request shall be exercised no more than once during a
12-month period), any Borrower or any ERISA Affiliate shall have promptly
requested from the administrator or sponsor of a Multiemployer Plan with respect
to such Multiemployer Plan; and

 

59



--------------------------------------------------------------------------------

(d) promptly, subject to applicable confidentiality agreements of the Group
Members, such reasonably available additional financial and other information as
the Administrative Agent, or any Lender through the Administrative Agent, may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.7 may be delivered electronically and if so delivered, shall be deemed
to have been delivered to, and received by, the Administrative Agent and Lenders
on the date (i) on which the Company posts such documents, or provides a link
thereto, on the Company’s website on the Internet or (ii) on which such
documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial or governmental third-party website or
whether sponsored by the Administrative Agent); provided, that at the request of
the Administrative Agent, the Company shall provide by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall register through the Company’s website using the following link
(http://ir.lear.com/alerts.cfm) to receive email alerts for all press releases
and all SEC Filings (such alerts, the “Email Alerts”). Until the Administrative
Agent provides written notice to a Responsible Officer of the Company that the
Administrative Agent has unsubscribed from such Email Alerts, the Company shall
not be required to notify the Administrative Agent of the posting of any such
documents posted on such website.

6.3 Payment of Obligations. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its obligations in respect of Taxes,
assessments and governmental charges or levies of whatever nature, except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP, or, in the case of
Foreign Subsidiary Borrowers or other Foreign Subsidiaries, with generally
accepted accounting principles in effect from time to time in their respective
jurisdiction of organization, with respect thereto have been provided on the
books of the Company and its Subsidiaries.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise not
prohibited by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) comply in all material respects with all Requirements of
Law; and (c) maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and duly appointed agents with Anti-Corruption
Laws and applicable Sanctions.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted except as would not reasonably be expected to have a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies insurance on its material property in at least such amounts and
against at least such risks (but including in any event public liability and
product liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities and
(b) permit representatives of the Administrative Agent or any Lender (subject to
reasonable confidentiality agreements) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time upon reasonable notice and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and managerial employees of
the Group

 

60



--------------------------------------------------------------------------------

Members and with their independent certified public accountants, provided that
an officer of the Company shall be provided reasonable opportunity to
participate in any such discussion with the accountants; provided further that
such inspections shall be coordinated through the Administrative Agent so that
in the absence of an Event of Default, not more than one such inspection shall
occur in any calendar year. The Administrative Agent and the Lenders agree to
use reasonable efforts to coordinate and manage the exercise of their rights
under this Section 6.6 so as to minimize the disruption to the business of the
Company and its Subsidiaries resulting therefrom.

6.7 Notices. Upon a Responsible Officer learning of the same, promptly give
notice to the Administrative Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation or proceeding affecting any Borrower (i) which would
reasonably be expected to have a Material Adverse Effect or (ii) which relates
to any Loan Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Event(s) that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development or event that has had or would reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Borrower proposes to take with
respect thereto.

6.8 Environmental Laws. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) comply with, and take all commercially reasonable steps to ensure compliance
by all tenants and subtenants, if any, with, all applicable Environmental Laws,
and obtain and comply with and maintain, and take all commercially reasonable
steps to ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws; provided, however, that no Borrower
shall be deemed in violation of this Section 6.8(b) if it promptly challenges
any such order or directive and pursues such challenge or challenges diligently,
and the pendency of such challenges, in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

6.9 Foreign Subsidiary Borrowers. Cause each Foreign Subsidiary Borrower to be a
Wholly Owned Subsidiary, unless approved by the Administrative Agent.

6.10 Post-Closing Covenants. Unless waived by the Administrative Agent in its
sole discretion, within 30 days after the Closing Date (or such later date as
may be agreed to by the Administrative Agent, in its sole discretion) furnish to
the Administrative Agent an appropriate instrument executed by the Trustee
evidencing the Subsidiary Guarantor Release (the “Trustee Release Document”);
provided that delivery of such Trustee Release Document shall not be required to
the extent that the Company causes each of its direct and indirect Domestic
Subsidiaries that would be required to

 

61



--------------------------------------------------------------------------------

become Guarantors (under as defined in the Existing Credit Agreement) pursuant
to the Existing Credit Agreement, including without limitation, any subsidiaries
released pursuant to the Subsidiary Guarantor Release, to guarantee the
Borrowers’ Obligations hereunder in a manner consistent with the Existing Credit
Agreement and reasonably satisfactory to the Administrative Agent.

6.11 Designation of Subsidiaries. The Company may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default shall have occurred and be continuing and
(b) immediately after giving effect to such designation, the Company and the
Restricted Subsidiaries shall be in compliance, on a pro forma basis, with the
covenant set forth in Section 7.1 (and, as a condition precedent to the
effectiveness of any such designation, the Company shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness of such Subsidiary existing at such
time.

SECTION 7. NEGATIVE COVENANTS

The Company (and, solely to the extent relating to any Foreign Subsidiary
Borrower, each such Foreign Subsidiary Borrower) hereby agrees that, commencing
on the Closing Date and so long as the Commitments remain in effect, any Letter
of Credit remains outstanding or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder:

7.1 Financial Covenant. The Company shall not permit, on the last day of any
fiscal quarter beginning with the first fiscal quarter end date following the
Closing Date, the Consolidated Leverage Ratio for the four consecutive fiscal
quarters of the Company ending with such fiscal quarter end date to exceed
3.50:1.00.

7.2 Indebtedness. The Company shall not permit any of its Restricted
Subsidiaries to create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Borrower pursuant to any Loan Document;

(b) Indebtedness of any Restricted Subsidiary owing to the Company or any other
Restricted Subsidiary;

(c) unsecured Guarantee Obligations incurred in the ordinary course of business
or with respect to Indebtedness permitted pursuant to this Agreement;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $250,000,000 at any one time outstanding;

(f) additional Indebtedness of the Restricted Subsidiaries not otherwise
permitted by this Section 7.2 in an aggregate principal amount, when combined
with (i) the aggregate principal amount of Indebtedness secured by Liens
permitted by Section 7.3(k) and (ii) Indebtedness incurred in connection with
any sale-leaseback transaction permitted by Section 7.6(c), not to exceed the
Permitted Priority Debt Amount at any one time outstanding;

 

62



--------------------------------------------------------------------------------

(g) Indebtedness of the Restricted Subsidiaries in respect of workers’
compensation claims, self-insurance obligations, customs, performance, bid and
surety bonds and completion guaranties, in each case in the ordinary course of
business;

(h) Indebtedness of the Restricted Subsidiaries arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn by such Restricted Subsidiary in the ordinary course of
business against insufficient funds, so long as such Indebtedness is repaid
within five Business Days;

(i) letters of credit issued for the account of any Restricted Subsidiary in the
ordinary course of business;

(j) obligations of Chinese Subsidiaries in respect of Chinese Acceptance Notes
in the ordinary course of business;

(k) Indebtedness of a joint venture (including a joint venture which is treated
as a Subsidiary as a result of Accounting Standards Codification 810 (Topic 810,
“Consolidation”) (or any other Accounting Standards Codification having a
similar result or effect)) as long as such Indebtedness is non-recourse to the
Company or any other Restricted Subsidiary of the Company (other than a
Restricted Subsidiary the sole assets of which are the equity interests in one
or more joint ventures); provided that notwithstanding the foregoing joint
ventures may create, incur or assume Indebtedness with recourse to the Company
or any other Restricted Subsidiary of the Company not to exceed the greater of
(x) $300,000,000 and (y) 3% of Consolidated Assets in an aggregate principal
amount at any time;

(l) Indebtedness incurred pursuant to Receivable Financing Transactions;
provided that the aggregate Attributable Receivable Indebtedness thereunder
shall not exceed $500,000,000;

(m) Indebtedness incurred by any Restricted Subsidiary pursuant to working
capital lines of credit or any overdraft line or other cash management system;
and

(n) Indebtedness under tax-favored or government-sponsored financing
transactions; provided that (i) the terms of such transactions and the Group
Members party thereto have been approved by the Administrative Agent, (ii) such
Indebtedness is not senior in right of payment to the Obligations, and (iii) the
aggregate principal amount of such Indebtedness shall not exceed $75,000,000 at
any time;

(o) Seller Debt and Earn-outs incurred in connection with Acquisitions;

(p) Indebtedness of any Restricted Subsidiaries acquired pursuant to an
Acquisition (or Indebtedness assumed at the time of an Acquisition of an asset
securing such Indebtedness) in an aggregate principal amount not to exceed at
any time the greater of (x) $300,000,000 and (y) 3% of Consolidated Assets;
provided that such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Acquisition;

(q) Contingent obligations with respect to customary indemnification obligations
in favor of (i) sellers in connection with Acquisitions and (ii) purchasers in
connection with Dispositions permitted under Section 7.5; and

(r) solely to the extent that no Event of Default shall have occurred and be
continuing or would occur as a consequence thereof, Indebtedness which serves to
refund, replace, extend repurchase, redeem or refinance any Indebtedness
permitted under paragraphs (d), (e), (f) or (o) of this Section, or any
Indebtedness issued to so refund, replace, extend, repurchase or refinance such

 

63



--------------------------------------------------------------------------------

Indebtedness, including, in each case, additional Indebtedness incurred to pay
premiums (including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Permitted Refinancing Indebtedness”) at
or prior to its respective maturity; provided, however, that:

(i) the weighted average life to maturity of such Permitted Refinancing
Indebtedness shall not be shorter than the weighted average life to maturity of
such refinanced Indebtedness at the time of such refunding or refinancing;

(ii) to the extent such Permitted Refinancing Indebtedness refinances
Indebtedness subordinated or pari passu to the Obligations, such Permitted
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refunded or refinanced;

(iii) such Permitted Refinancing Indebtedness shall not be in a principal amount
in excess of the principal amount of, premium, if any, accrued interest on, and
related fees and expenses of, the Indebtedness being refunded, replaced,
extended, repurchased, redeemed or refinanced (including any premium, expenses,
costs and fees incurred in connection with such refund, replacement or
refinancing);

(iv) the obligors in respect of such Permitted Refinancing Indebtedness
(including in their capacities as primary obligor and guarantor) are the same as
for the Indebtedness being refinanced; and

(v) any Liens securing such Permitted Refinancing Indebtedness are not extended
to any property which does not secure the Indebtedness being refinanced.

7.3 Liens. The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
(if required by GAAP) are maintained on the books of the Company or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP (or, in the
case of Foreign Subsidiaries, generally accepted accounting principles in effect
from time to time in their respective jurisdiction of organization);

(b) landlord’s carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, supplier, construction or other like Liens in the ordinary course
of business that are not overdue for a period of more than 45 days or that are
being bonded or contested in good faith by appropriate proceedings;

(c) (i) pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other social security legislation, and (ii) Liens (A)
of a collecting bank arising in the ordinary course of business under
Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (B) in favor of a
banking institution or financial intermediary, encumbering amounts credited to
deposit, securities or commodities accounts (including the right of set-off)
arising in the ordinary course of business in connection with the maintenance of
such accounts;

 

64



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, utility payments and other obligations of a like nature
incurred in the ordinary course of business;

(e) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, mortgage rights, easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries;

(f) Liens in existence on the Closing Date and listed on Schedule 7.3(f) and
extensions, renewals and replacements of any such Liens so long as the principal
amount of Indebtedness or other obligations secured thereby is not increased and
so long as such Liens are not extended to any other property of the Company or
any of its Restricted Subsidiaries;

(g) Liens securing Indebtedness of the Company or any other Restricted
Subsidiary permitted by Section 7.2(e) to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created within 120 days of
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and proceeds thereof and (iii) the amount of Indebtedness secured thereby is not
increased and extensions, renewals and replacements of any such Liens so long as
the principal amount of Indebtedness or other obligations secured thereby is not
increased and so long as such Liens are not extended to any other property of
the Company or any of its Restricted Subsidiaries;

(h) any interest or title of a lessor under any lease entered into by the
Company or any other Restricted Subsidiary in the ordinary course of its
business and covering only the assets so leased;

(i) Liens with respect of leases, licenses, sublicenses or subleases granted to
others not interfering in any material respect with the businesses of the
Company or any of its Restricted Subsidiaries;

(j) Liens with respect to operating leases not prohibited under this Agreement
and entered into in the ordinary course of business;

(k) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of Indebtedness or obligations of the Company and
the Restricted Subsidiaries secured thereby, together with (i) the aggregate
principal amount of Indebtedness of the Restricted Subsidiaries incurred in
reliance on Section 7.2(f) and (ii) Indebtedness incurred in connection with any
sale-leaseback transaction permitted by Section 7.6(c), does not exceed the
Permitted Priority Debt Amount at any one time;

(l) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(m) (i) Liens on the assets of joint ventures and their Subsidiaries and on the
Capital Stock of joint ventures and their Subsidiaries securing obligations of
such Persons that are not prohibited by Section 7.2 so long as such Liens do not
encumber any assets or property of the Company or its Restricted Subsidiaries
other than the assets or Capital Stock of such joint ventures and their
Subsidiaries, (ii) Liens on the Capital Stock of Unrestricted Subsidiaries and
their Subsidiaries securing obligations of such Persons so long as such Liens do
not encumber any assets or property of the Company or its

 

65



--------------------------------------------------------------------------------

Restricted Subsidiaries other than the Capital Stock of such Unrestricted
Subsidiaries and their Subsidiaries and (iii) options, put and call
arrangements, rights of first refusal and similar rights relating to joint
ventures, Unrestricted Subsidiaries and their respective Subsidiaries;

(n) attachment, judgment or other similar Liens securing judgments or decrees
not constituting an Event of Default under Section 8.1(h) or securing appeal or
other surety bonds related to such judgments or decrees;

(o) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business;

(p) statutory Liens and rights of offset arising in the ordinary course of
business of the Company and its Restricted Subsidiaries;

(q) Liens on assets of Foreign Subsidiaries securing Indebtedness of a Foreign
Subsidiary permitted by Sections 7.2(f) and 7.2(k) and securing other
obligations under the agreements governing or relating to such Indebtedness; so
long as such Liens do not encumber the Capital Stock of the Company or any of
its Restricted Subsidiaries;

(r) pledges of cash or Cash Equivalents or deposits of cash or Cash Equivalents
made to support obligations of the Group Members (i) permitted pursuant to
Section 7.2(i) or (ii) arising under Swap Agreements entered into in the
ordinary course of business and not for speculative purposes;

(s) Liens arising in connection with financing transactions permitted by
Section 7.2(n);

(t) Liens on property or assets acquired pursuant to an Acquisition, or on
property or assets of a Restricted Subsidiary of the Company in existence at the
time such Restricted Subsidiary is acquired pursuant to an Acquisition; provided
that (i) such Liens do not secure Indebtedness and (ii) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Acquisition and do not attach to any other asset of the Company or any of its
Restricted Subsidiaries and extensions, renewals and replacements of any such
Liens so long as the principal amount of obligations secured thereby is not
increased and so long as such Liens are not extended to any other property of
the Company or any of its Restricted Subsidiaries;

(u) [reserved];

(v) Liens resulting from cash pooling and cash management arrangements entered
into in the ordinary course of business;

(w) Liens on receivables and customary related assets securing Indebtedness
arising under Receivable Financing Transactions;

(x) the exchange or transfer within China of Chinese Acceptance Notes by Chinese
Subsidiaries of the Company in the ordinary course of business;

(y) Liens, if any, arising under or in connection with Escrow Funding
Arrangements;

(z) Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is permitted hereunder;

 

66



--------------------------------------------------------------------------------

(aa) Liens (i) on cash or Cash Equivalent advances in favor of the seller of any
property to be acquired in an Acquisition to be applied against the purchase
price for such Acquisition or (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted pursuant to Section 7.5; and

(bb) Liens arising out of any conditional sale, title retention, consignment or
similar arrangements for the purchase or sale of goods entered into by the
Company or any Restricted Subsidiary in the ordinary course of business.

7.4 Fundamental Changes. The Company shall not, and shall not permit any
Borrower to, enter into any merger, consolidation or amalgamation (unless, in
each case, the Company or such Borrower is the continuing or surviving Person),
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), except that:

(a) with respect to any Borrower other than the Company, if at the time thereof
and immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, any such Borrower may be consolidated
with, merged into or liquidated or dissolved into, any Person; provided that,
simultaneously with such transaction, (x) the Person formed by such
consolidation or into which such Borrower is merged, liquidated or dissolved
shall expressly assume all obligations of such Borrower under the Loan
Documents, (y) the Person formed by such consolidation or into which such
Borrower is merged, liquidated or dissolved shall be organized under the laws of
the jurisdiction of such Borrower and (z) such Borrower shall have delivered to
the Administrative Agent an officer’s certificate and an opinion of counsel,
each stating that such merger, consolidation, liquidation or dissolution
complies with this Agreement; and

(b) with respect to the Company, if at the time thereof and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, the Company may be consolidated with, merged into, or liquidated or
dissolved into, any Person; provided that, simultaneously with such transaction,
(x) the Person formed by such consolidation or into which the Company is merged,
liquidated or dissolved or substituted shall expressly assume all obligations of
the Company under the Loan Documents, (y) the Person formed by such
consolidation or into which the Company is merged, liquidated or dissolved or
substituted shall be a corporation, limited liability company or limited
liability partnership organized and existing under the laws of the United States
of America, any State thereof or the District of Columbia and (z) the Company
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger, consolidation, liquidation or
dissolution or substitution complies with this Agreement.

7.5 Sale of All or Substantially All Assets. The Company shall not, and shall
not permit any of its Restricted Subsidiaries to, Dispose of all or
substantially all of the assets of the Company and its Restricted Subsidiaries,
on a consolidated basis, other than pursuant to a transaction permitted pursuant
to Section 7.4.

7.6 Sale-Leaseback Transactions. The Company shall not, and shall not permit any
of its Restricted Subsidiaries to, enter into any sale-leaseback transaction
with respect to any Property unless:

(a) the sale-leaseback transaction is solely with the Company or a Restricted
Subsidiary,

(b) the lease is for a period not in excess of 24 months, including renewals, or

 

67



--------------------------------------------------------------------------------

(c) the Indebtedness incurred in connection with such sale-leaseback transaction
and all other sale-leaseback transactions entered into after the Closing Date
with respect to Property (other than any such sale-leaseback transaction that
would be permitted by clause (a) and (b) above), together with (i) the aggregate
principal amount of Indebtedness secured by Liens permitted by Section 7.3(k)
and (ii) the aggregate principal amount of Indebtedness of the Restricted
Subsidiaries incurred in reliance on Section 7.2(f), does not exceed the
Permitted Priority Debt Amount at any one time outstanding.

7.7 Lines of Business. The Company shall not, and shall not permit any of its
Restricted Subsidiaries to, enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Company and its
Restricted Subsidiaries are engaged on the date of this Agreement or that are
reasonably related or incidental thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or similar thereto.

7.8 Use of Proceeds. The Company shall not, and shall not permit any of its
Restricted Subsidiaries to, use the proceeds of the Loans for purposes other
than those described in Section 4.15. No Borrower shall request any Loan or
Letter of Credit, and the Company shall not use, and shall procure that its
Subsidiaries and its and their respective directors, officers, employees and
duly appointed agents shall not use, the proceeds of any Loan or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing on or after the occurrence of the Closing Date:

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or

(c) any Borrower shall default in the observance or performance of any agreement
contained in clause (i) of Section 6.4(a) (with respect to the Borrowers only),
Section 6.7(a) or Section 7 of this Agreement; or

(d) any Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or the Required Lenders to the Company; or

 

68



--------------------------------------------------------------------------------

(e) any Group Member (other than an Immaterial Subsidiary) shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans or any intercompany Indebtedness) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount (or the
termination value, as applicable) of which exceeds in the aggregate
$200,000,000; or

(f) (i) the Company or any of its Restricted Subsidiaries (other than 4%
Subsidiaries) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Company or any of its Restricted Subsidiaries (other than 4% Subsidiaries) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Company or any of its Restricted
Subsidiaries (other than 4% Subsidiaries) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Board of Directors of the Company shall authorize any
action set forth in clause (i) above; or (v) the Company or any of its
Restricted Subsidiaries (other than 4% Subsidiaries) shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or (vi) or the Company or any of its Restricted Subsidiaries
(other than 4% Subsidiaries) shall make a general assignment for the benefit of
its creditors; provided that all 4% Subsidiaries that are subject to any of the
proceedings or actions described in clauses (i) through (vi) of this paragraph
(f) shall not at any time contribute in the aggregate more than 5% of
Consolidated Assets or more than 5% of Consolidated Revenues; or

(g) (i) an ERISA Event shall have occurred; (ii) a trustee shall be appointed by
a United States district court to administer any Single Employer Plan, (iii) the
PBGC shall institute proceedings to terminate any Single Employer Plan(s); (iv)
any Borrower or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner; or
(v) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or

 

69



--------------------------------------------------------------------------------

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (excluding any amounts paid or covered by
insurance as to which the relevant insurance company has not denied coverage) of
$200,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

(i) any of the Loan Documents (including, for the avoidance of doubt, the
guarantee set forth in Section 11) shall cease, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all of the Obligations (other than
contingent indemnification or reimbursement obligations), to be in full force
and effect, or any Borrower or any Affiliate of any Borrower shall so assert
(other than a revocation, termination or rescission that is expressly permitted
hereunder or thereunder or that occurs as a result of the satisfaction in full
of all of the Obligations (other than contingent indemnification or
reimbursement obligations)); or

(j) a Change of Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Company,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including, without limitation, all amounts of
Reimbursement Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of Reimbursement Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Company shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Company (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.

SECTION 9. THE ADMINISTRATIVE AGENT

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each of the
Administrative Agent, in its capacity as such, to

 

70



--------------------------------------------------------------------------------

take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent, as applicable, by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The exculpatory provisions of this
Agreement and of the other Loan Documents shall apply to any such agent or
attorney-in-fact and to their Related Parties (as defined below).

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact, controlling
persons or affiliates (collectively, the “Related Parties”) shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Borrower or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Borrower a party
thereto to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Borrower.

9.4 Reliance by Administrative Agent. The Administrative Agent and its Related
Parties shall be entitled to rely, and shall be fully protected in relying, upon
any instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, facsimile or email message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrowers), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent and its Related Parties may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent and its Related Parties shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent and its Related Parties shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders (or, if so specified by
this Agreement, all Lenders or any other instructing group of Lenders specified
by this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

71



--------------------------------------------------------------------------------

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or any Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified by this Agreement); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
Related Parties have made any representations or warranties to it and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of a Borrower or any Affiliate of a Borrower, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrowers and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Borrower or any Affiliate of
a Borrower that may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates.

9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent and
its Related Parties (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
(including reasonable attorneys’ fees and expenses) whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations,

 

72



--------------------------------------------------------------------------------

losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent Indemnitee’s bad faith,
gross negligence or willful misconduct. The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Borrower as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

9.10 Execution of Loan Documents. The Lenders hereby empower and authorize the
Administrative Agent, on behalf of the Lenders, to execute and deliver to the
Borrowers the other Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including, without limitation, any intercreditor
agreement contemplated hereby. Each Lender agrees that any action taken by the
Administrative Agent or the Required Lenders (or any other instructing group of
Lenders specified by this Agreement) in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Administrative
Agent or the Required Lenders (or any other instructing group of Lenders
specified by this Agreement) of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.

9.11 No Other Duties. None of the Arrangers, the Joint Bookrunners, the
Co-Documentation Agents or the Syndication Agent identified on the cover page of
the Agreement shall have any duties or responsibilities hereunder in their
capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
otherwise specifically provided for in this Agreement or other Loan Document.
The Required Lenders and each Borrower party to the relevant

 

73



--------------------------------------------------------------------------------

Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Borrower party to the relevant Loan Document may,
from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrowers hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any principal amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders), (y) in connection with the waiver or extension of any
mandatory prepayment hereunder and (z) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) except in connection with a transaction permitted hereunder, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, in each case without the
written consent of all Lenders; (iii) change any of the provisions of this
Section or the definition of “Required Lenders,” “Majority Facility Lenders ” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly and adversely affected; (iv) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; (v) except as provided herein, amend, modify or waive any provision of
Section 2.2 or 2.3 without the written consent of each Swingline Lender;
(vi) release the Company from its obligations set forth under Section 11 without
the consent of all Lenders; or (vii) amend, modify or waive any provision of
Section 3 without the written consent of each Issuing Lender. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Borrowers, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrowers, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding the foregoing, Schedule 1.1B may be amended as follows:

(i) Schedule 1.1B may be amended, following at least five Business Days prior
notice to the Administrative Agent and the Lenders, to add Wholly Owned
Subsidiaries of the Company organized in jurisdictions reasonably satisfactory
to the Administrative Agent as additional Foreign Subsidiary Borrowers upon
(A) execution and delivery by the Company, any such Foreign Subsidiary Borrower
and the Administrative Agent of a Joinder Agreement providing for any such
Subsidiary to become a Foreign Subsidiary Borrower, and (B) delivery to the
Administrative Agent of (I) a Foreign Subsidiary Opinion in respect of such
additional Foreign Subsidiary Borrower (including as to the applicability of any
withholding Taxes) in form and substance reasonably satisfactory to the
Administrative Agent, (II) all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and (III) such
other documents with respect thereto as the Administrative Agent shall
reasonably request.; provided

 

74



--------------------------------------------------------------------------------

that, Schedule 1.1B shall not be amended if any Lender notifies the Company and
the Administrative Agent in writing within three Business Days of receipt of
such notice that it has determined in good faith that any commitment to extend
credit, or the extension of credit, by such Lender to such proposed Foreign
Subsidiary Borrower would violate any Requirements of Law applicable to such
Lender.

(ii) Schedule 1.1B may be amended to remove any Subsidiary as a Foreign
Subsidiary Borrower upon (A) execution and delivery by the Company of a written
amendment providing for such amendment and (B) repayment in full of all
outstanding Loans of such Foreign Subsidiary Borrower.

(iii) The Administrative Agent agrees to promptly notify the Lenders of any
amendment effected pursuant to this Section 10.1(b) (via IntraLinks or such
other communication permitted under this Agreement).

(c) The Company shall be permitted to replace any Lender that requests, on
behalf of itself or any Participant with respect to which the applicable
Borrower has provided its consent for the payment of greater amounts pursuant to
Section 10.6(c)(i), any payment under Section 2.15 or 2.16 or that does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement (including, for the avoidance of doubt,
amendments to Schedule 1.1B) or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders has been obtained) or any Lender that
becomes a Defaulting Lender or an Affected Lender, or any Lender that does not
accept any Extension Offer or any Lender under a Refinanced Facility that does
not participate in the applicable Replacement Facility, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (iii) the Company shall be liable to such
replaced Lender under Section 2.17 if any Eurocurrency Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (iv) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent and each Issuing Lender, if
any, under the applicable Facility, (v) the replaced Lender shall be obligated
to make such replacement in accordance with the provisions of Section 10.6
(provided that the Company shall be obligated to pay the processing and
recordation fee referred to therein) or in accordance with other procedures
established by the Administrative Agent (which may include a deemed assignment
by the replaced Lender rather than execution and delivery of an Assignment and
Assumption) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Company, the Administrative Agent or any other Lender shall
have against the replaced Lender.

(d) Notwithstanding the foregoing, this Agreement may be amended or amended and
restated (x) with the written consent of the Administrative Agent, the Company
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing of all or a portion of the Loans outstanding under the
Term Loan Facility, an Incremental Term Facility or any prior Replacement
Facility (“Refinanced Term Loans”) with a replacement term loan tranche
hereunder which shall be Loans hereunder (“Replacement Term Loans”); provided
that (i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing and (iii) all other terms applicable to such
Replacement Term Loans shall substantially identical to, or less favorable to
the Lenders providing, such Replacement Term Loans than those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the Latest Maturity Date and
(y) with the written consent of the

 

75



--------------------------------------------------------------------------------

Administrative Agent, the Company and the Lenders providing the relevant
Replacement Revolving Loans (as defined below) to permit the refinancing of any
Refinanced Term Loans or the Revolving Facility (“Refinanced Revolving Facility”
and collectively with Refinanced Term Loans, “Refinanced Facilities”) with a
replacement revolving facility hereunder (“Replacement Revolving Facility” and
collectively with Replacement Term Loans, “Replacement Facilities”); provided
that (i) the aggregate principal amount of such Replacement Revolving Facility
shall not exceed the aggregate principal amount of such Refinanced Term Loans or
such Refinanced Revolving Facility, as applicable, (ii) the final maturity date
of such Replacement Revolving Facility shall be no earlier than the last
scheduled maturity date of such Refinanced Term Loans or the commitment
termination date of such Refinanced Revolving Facility, as applicable, (iii) if
refinancing or replacing Refinanced Term Loans, the Replacement Revolving
Facility shall be fully drawn on the closing date thereof and the proceeds of
the Replacement Revolving Facility shall be used to repay the outstanding
Refinanced Term Loans, (iv) if refinancing or replacing a Refinanced Revolving
Facility, the Replacement Revolving Facility shall refinance or replace the
entire Refinanced Revolving Facility and shall be drawn on the closing date
thereof to the extent necessary to repay, and the proceeds of such draw under
the Replacement Revolving Facility shall be used to the extent necessary to
repay, the outstanding amounts under the Refinanced Revolving Facility and
(v) the Replacement Revolving Facility shall be on terms and pursuant to
documentation to be determined by the Company, the Administrative Agent and the
Persons willing to provide such Replacement Revolving Facility, provided that to
the extent such terms and documentation are not consistent with the applicable
Refinanced Facility (other than with respect to pricing) they shall be
reasonably satisfactory to the Administrative Agent.

(e) In addition, notwithstanding the foregoing, this Agreement, including this
Section 10.1, and the other Loan Documents may be amended (or amended and
restated) pursuant to Section 2.19 in order to add any Incremental Facility to
this Agreement and (a) to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement (including the rights of the
lenders under Incremental Facility to share ratably with the Revolving Facility
in prepayments pursuant to Sections 2.7 and 2.8) and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof, (b) to
include appropriately the Lenders holding such credit facility in any
determination of the Required Lenders and (c) to amend other provision of the
Loan Documents so that the Incremental Facility is appropriately incorporated
(including this Section 10.1).

(f) Notwithstanding anything to the contrary contained in this Section 10.1, the
Administrative Agent and the Company, in their sole discretion, may amend,
modify or supplement any provision of this Agreement or any other Loan Document
to amend, modify or supplement such provision or cure any ambiguity, omission,
mistake, error, defect or inconsistency, so long as such amendment, modification
or supplement does not directly and adversely affect the obligations of any
Lender or Issuing Lender. Such amendments shall become effective without any
further action or consent of any other party to any Loan Document.

(g) Notwithstanding the foregoing, this Agreement may be amended with the
consent of the Company, the Administrative Agent and the applicable Swingline
Lenders in order to increase the Swingline Alternative Currency Limit and the
Swingline Dollar Limit (to the extent set forth in the respective definitions
thereof) and the related Swingline Alternative Currency Commitments and
Swingline Dollar Commitments.

(h) Notwithstanding the foregoing, this Agreement may be amended in accordance
with Section 2.19 (including as contemplated by an Incremental Amendment in
accordance with such section) and Section 2.21 (including as contemplated by an
Extension Agreement in accordance with Section 2.21 evidencing Extension
Permitted Amendments).

 

76



--------------------------------------------------------------------------------

(i) Notwithstanding the foregoing, this Agreement may be amended by the
Administrative Agent and Company as contemplated by Section 1.5 in order to
fully effectuate the transactions contemplated by such section.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers, the Administrative Agent and
the Swingline Alternative Currency Lender, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

The Borrowers:

   Lear Corporation    21557 Telegraph Road    Southfield, Michigan 48033   
Attention: Shari L. Burgess    Telecopy: (248) 447-1593    Telephone: (248)
447-1580    Email: sburgess@lear.com    With copies to:    Lear Corporation   
21557 Telegraph Road    Southfield, Michigan 48033    Attention: Terrence B.
Larkin    Telecopy: (248) 447-5126    Telephone: (248) 447-5123    Email:
TLarkin@lear.com   

With copies to (which shall not constitute a

notice hereunder):

   Winston & Strawn LLP    35 West Wacker Drive    Chicago, Illinois 60601-9703
   Telecopy: (312) 558-5989    Telephone: (312) 558-5700    Email:
CBoehrer@winston.com

Administrative Agent:

   JPMorgan Chase Bank, N.A.    500 Stanton Christiana Rd. NCC5, Floor 01   
Newark, DE 19713    Attention: Joe Aftanis    Telecopy: (302) 634-4250   
Telephone: (302) 634-0847    Email: joe.aftanis@jpmorgan.com    With copies to:
   JPMorgan Chase Bank, N.A.

 

77



--------------------------------------------------------------------------------

   383 Madison Avenue    New York, NY 10179    Attention: Gene Riego De Dios   
Telecopy: (212) 270-5100    Telephone: (212) 270-2348    Email:
gene.r.riegodedios@jpmorgan.com    If such notice or other communication relates
to an Alternative Currency Loan (including any request for a Eurocurrency
Borrowing denominated in an Alternative Currency):    J.P. Morgan Europe Limited
   25 Bank Street, Canary Wharf    London, E14 5JP    United Kingdom   
Attention: Mohamed Khan    Telecopy: +44 (0) 20 7777 2360    Telephone: +44 (0)
20 7742 4253   

Email: loan_and_agency_london@jpmorgan.com;

mohamed.asim.khan@jpmorgan.com

Swingline Alternative

   Barclays Bank PLC

Currency Lender:

   1 Churchill Place    London, greater London    E14 5HP, United Kingdom   
Attention: Fabino Fernandes/Dave Phillips/David Herd   

Telephone: +44 203 555 7645/+44 203 134 5164/+44 203 555

             5885

  

Email: Fabino.fernandes@Barclays.com / BOT@barclays.com /

              dave.phillips@barclays.com /

              david.xc.herd@barclays.com

   With copies to:    Barclays Bank PLC    70 Hudson Street    Jersey City, NJ
07302    Attention: Ryan Magee    Telecopy: (201) 510 8101    Telephone: (201)
499 2812    Email: Ryan.Magee@Barclays.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

78



--------------------------------------------------------------------------------

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses; Indemnification. The Borrowers agree (a) to pay or
reimburse the Administrative Agent for all its reasonable, out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement,
the other Loan Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel and any financial advisor or third party consultants or appraisers to
the Administrative Agent and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Company prior to
the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on such other periodic basis as the Administrative
Agent shall deem appropriate, (b) to pay or reimburse each Lender, the Issuing
Lender, the Swingline Lenders and the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, including in
connection with any work-out, restructuring, forbearance or other amendment
providing relief to the Borrowers, the other Loan Documents and any such other
documents related thereto, including the reasonable fees and disbursements of
counsel and any financial advisor or third party consultants or appraisers to
the Administrative Agent and the reasonable fees and disbursements of counsel to
the several Lenders; provided that, in the case of clauses (a) and (b), the
Borrowers shall not be obligated to so reimburse for more than one law firm
(and, in addition to such law firm, (i) any local counsel engaged in each
relevant jurisdiction by such law firm and (ii) in the case of a conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
parties) as counsel for the Lenders and the Administrative Agent, (c) to pay,
indemnify, and hold each Lender, the Issuing Lender, the Swingline Lenders and
the Administrative Agent harmless from, any and all recording and filing fees,
if any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents related thereto, and (d) to pay,
indemnify, and hold each Lender, the Issuing Lender, the Swingline Lenders and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors, trustees and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever arising out of any
litigation, investigation or proceeding with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents and instruments referred to therein,
including any claim, litigation, investigation or proceeding regardless of
whether any Indemnitee is a party thereto and whether or not the same are
brought by the Company, its

 

79



--------------------------------------------------------------------------------

equity holders, affiliates or creditors, or any other Person, including any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Borrower under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrowers shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrowers agree not to assert
and to cause their respective Subsidiaries not to assert, and hereby waive and
agree to cause their respective Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee unless such
rights arise out of conditions created by the gross negligence, bad faith or
willful misconduct of such Indemnitee. All amounts due under this Section 10.5
shall be payable not later than 10 days after a reasonably detailed written
demand therefor. Statements payable by the Borrowers pursuant to this
Section 10.5 shall be submitted to Shari Burgess (Telecopy No. (248) 447-1593;
Telephone No. 248-447-1580; and Email: sburgess@lear.com), at the address of the
Borrowers set forth in Section 10.2, or to such other Person or address as may
be hereafter designated by the applicable Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section and (iii) no Lender
may assign or otherwise transfer its rights or obligations hereunder to any
Borrower or any of its Affiliates.

(b) Subject to the conditions set forth in paragraph (b)(ii) below and subject
to paragraph (a)(iii) above, any Lender may assign to one or more Eligible
Assignees other than a natural person or a Defaulting Lender (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

(A) the Company (such consent not to be unreasonably withheld), provided that no
consent of the Company shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other Person; and provided, further, that the Company
shall be deemed to have consented to any such assignment unless the Company
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof; and

(B) the Administrative Agent,

(C) any Swingline Lender; provided that no consent of any Swingline Lender shall
be required for an assignment of Term Loans, and

 

80



--------------------------------------------------------------------------------

(D) any Issuing Lender; provided that no consent of any Issuing Lender shall be
required for an assignment of Term Loans.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless the Administrative Agent and the Company otherwise consent;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with and to the
extent permitted by paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest thereon) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless

 

81



--------------------------------------------------------------------------------

the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of, and subject to the
requirements and limitations of, Sections 2.15, 2.16 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant agrees in writing
to be subject to the provisions of Section 2.18 and Section 10.1(c) as if it
were a Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the applicable
Borrower’s prior written consent, except to the extent such entitlement to
receive a greater payment results from an adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof that occurs after the Participant acquired the applicable
participation. No Participant shall be entitled to the benefits of Section 2.16
unless such Participant complies with Sections 2.16(e), (f), (g), (h) and (i) as
if it were a Lender.

(ii) In the event that any Lender sells a participation in a Loan, such Lender
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of all participants
in the Loans held by it and the principal amount (and stated interest thereon)
of the portion of the Loan which is the subject of the participation (the
“Participation Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participation Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Revolving Commitment, Revolving Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. A Loan may be participated in whole or
in part only by registration of such participation on the Participation
Register. Any transfer of such participation may be

 

82



--------------------------------------------------------------------------------

effected only by the Registration of such transfer on the Participation
Register. The entries in the Participation Register shall be conclusive absent
manifest error and such Lender shall treat such participants whose name is
recorded in the Participation Register as the owner of such participation for
all purposes of this Agreement, notwithstanding any notice to the contrary. The
Participation Register shall be available for inspection by the Administrative
Agent at any reasonable time upon reasonable prior notice.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Each Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b) (but with regard to the requirements
set forth in Section 10.6(b)(iv)). Each of the Borrowers, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

10.7 Adjustments; Set off. (a) Except to the extent that this Agreement, any
other Loan Document or a court order expressly provides for payments to be
allocated to a particular Lender or Lenders (including assignments made pursuant
to Section 10.6), if any Lender (a “Benefited Lender”) shall, at any time after
the Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8, receive any payment of all or part of the
Obligations owing to it in a greater proportion than any such payment to any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefited Lender to share the
excess payment ratably with each of the Lenders; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any Obligations becoming due and payable by a Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such Obligations any and all deposits
(general or special, time or demand, provisional or final but not any trust or
fiduciary account), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or

 

83



--------------------------------------------------------------------------------

contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of such
Borrower. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of an originally executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of (i) any State or Federal court of competent
jurisdiction sitting in New York County, New York; and (ii) appellate courts
from any thereof, or, to the extent such courts lack subject matter
jurisdiction, the Courts of the State of New York, located in the County of New
York; provided, that nothing contained herein or in any other Loan Document will
prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right against any property of any
Borrower in any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower or the
Company at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto (and
each Foreign

 

84



--------------------------------------------------------------------------------

Subsidiary Borrower hereby irrevocably and unconditionally appoints the Company
as its agent to receive on behalf of such Foreign Subsidiary Borrower and its
property service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding in any such New York State
or Federal court);

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent, the Arrangers, the Joint Bookrunners, the
Co-Documentation Agents, the Syndication Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent, the Arrangers, the Joint Bookrunners, the
Co-Documentation Agents, the Syndication Agent and the Lenders, on one hand, and
the Borrowers, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

10.14 [Reserved].

10.15 Confidentiality. (a) Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Borrower, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisors to such counterparty), (c) to its affiliates, employees, officers,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates, provided that such Persons have been advised of
the confidentiality provisions hereof and are subject thereto, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in connection with the exercise
of any remedy hereunder or under any other Loan Document, (j) to any insurance
provider relating to such Lender’s obligations hereunder, or (k) with the
consent of the Company.

(b) Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning each

 

85



--------------------------------------------------------------------------------

Borrower and its Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including Federal and state securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about each Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 Satisfaction in Applicable Currency. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligation of each Borrower hereunder or in respect of the Letters of
Credit to make payments in a currency (the “Agreement Currency”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the Agreement Currency, be discharged only to the extent that, on the Business
Day following receipt by the Administrative Agent and the Lenders of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent and the
Lenders may in accordance with normal banking procedures in the relevant
jurisdiction purchase the Agreement Currency with the Judgment Currency; if the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent and the Lenders in the Agreement Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent, the Issuing Lenders and
each Lender (as an alternative or additional cause of action) against such loss
(if any) and if the amount of the Agreement Currency so purchased exceeds the
sum originally due to the Administrative Agent and the Lenders in the Agreement
Currency, the Administrative Agent and the Lenders agree to remit such excess to
the applicable Borrower. The obligations of each Borrower contained in this
Section 10.16 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder

10.17 WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.18 USA Patriot Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.

10.19 Power of Attorney. Each Foreign Subsidiary Borrower hereby grants to the
Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to

 

86



--------------------------------------------------------------------------------

this Agreement and each other Loan Document, including, without limitation,
execution and delivery of any amendments, supplements, waivers or other
modifications hereto or thereto, receipt of any notices hereunder or thereunder
and receipt of service of process in connection herewith or therewith. Each
Foreign Subsidiary Borrower hereby explicitly acknowledges that the
Administrative Agent and each Lender have executed and delivered this Agreement
and each other Loan Document to which it is a party, and has performed its
obligations under this Agreement and each other Loan Document to which it is a
party, in reliance upon the irrevocable grant of such power of attorney pursuant
to this Section. The power of attorney granted by each Foreign Subsidiary
Borrower hereunder is coupled with an interest.

10.20 Several Obligations. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, no Foreign Subsidiary Borrower shall
be liable for any payments on the Term Loans, any other Loans made to the
Company or any Letters of Credit issued hereunder (or any Obligations related to
the foregoing) and no Foreign Subsidiary Borrower shall be liable for any
indemnities, additional amounts, breakage, costs and expenses that do not solely
relate to the Loans made to a Foreign Subsidiary Borrower (it being understood
that the Company shall be solely liable for all such indemnities, additional
amounts, breakage, costs and expenses). In furtherance of the foregoing, each of
the parties acknowledges and agrees that the liability of each Foreign
Subsidiary Borrower for the performance of its covenants, representations and
warranties set forth in this Agreement and the other Loan Documents shall be
several from but not joint with the Obligations of any other Borrower (including
the Company); and any cash collateral posted by any Foreign Subsidiary Borrower
shall not secure or be applied in satisfaction, by way of payment, prepayment or
otherwise, of all or any portion of the Obligations of the Company.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

87



--------------------------------------------------------------------------------

SECTION 11. THE GUARANTEE

11.1 Guarantee

(a) The Company hereby unconditionally and irrevocably guarantees to the Lenders
and their respective successors, endorsees, transferees and assigns, the prompt
and complete payment and performance by the Foreign Subsidiary Borrowers
(including any additional borrowers designated pursuant to Section 10.1(b)) when
due (whether at the stated maturity, by acceleration or otherwise) of their
respective Obligations under this Agreement (hereinafter the “Foreign Subsidiary
Borrower Guaranteed Obligations”).

(b) The guarantee contained in this Section 11 shall remain in full force and
effect until all the Foreign Subsidiary Borrower Guaranteed Obligations and the
obligations of the Company under the guarantee contained in this Section 11
shall have been satisfied by payment in full and the Commitments shall be
terminated, notwithstanding that from time to time during the term of this
Agreement the Foreign Subsidiary Borrowers may be free from any Obligations.

(c) The Company shall be subrogated to all rights of the Lenders in respect of
any amounts paid by the Company pursuant to the provisions of the guarantee
contained in this Section 11; provided, however, that the Company shall be
entitled to enforce, or to receive any payments arising out of or based upon,
such right of subrogation only after the principal of and interest on the Loans
and all other amounts owed to the Administrative Agent and the Lenders hereunder
have been paid in full.

11.2 Guarantee Absolute and Unconditional. The Company waives any and all notice
of the creation, renewal, extension or accrual of any of the Foreign Subsidiary
Borrower Guaranteed Obligations and notice of or proof of reliance by any Lender
upon the guarantee contained in this Section 11 or acceptance of the guarantee
contained in this Section 11. The Foreign Subsidiary Borrower Guaranteed
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 11. The Company understands and agrees that
the guarantee contained in this Section 11 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement, any of the Foreign Subsidiary
Borrower Guaranteed Obligations at any time or from time to time held by any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
a Borrower or any other Person against any Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Borrower) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the other Borrowers for the Foreign Subsidiary Borrower Guaranteed
Obligations, or of the Company under the guarantee contained in this Section 11,
in bankruptcy or in any other instance; provided that nothing contained herein
shall be construed to be a waiver by the Company of presentment, demand of
payment, protest or notice to the Company with respect to the obligations
evidenced hereby; provided, further, that the Company shall not be liable to
make any payment under the guarantee contained in this Section 11 until one
Business Day following receipt by the Company of written notice from the
Administrative Agent or a Lender that a payment is due hereunder.

11.3 Reinstatement. The guarantee contained in this Section 11 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Foreign Subsidiary Borrower Guaranteed
Obligations is rescinded or must otherwise be restored or returned by any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of a
Foreign Subsidiary Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, a
Foreign Subsidiary Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

88



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LEAR CORPORATION By:  

/s/ Shari L. Burgess

Name:   Shari L. Burgess Title:   Vice President and Treasurer LEAR FINANCIAL
SERVICES (NETHERLANDS) B.V. By:  

/s/ Alexandre Brue

Name:   Alexandre Brue Title:   Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Lender, Swingline Lender and Lender

By:   /s/ Gene Riego de Dios Name:  

Gene Riego de Dios

Title:  

Executive Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.

as a Lender and Issuing Lender

By:  

/s/ Nicolas Delamer

Name:   Nicolas Delamer Title:   Director

HSBC Securities (USA) Inc.,

as Syndication Agent

By:  

/s/ Nicolas Delamer

Name:   Nicolas Delamer Title:   Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Co-Documentation Agent and as a Lender and Issuing Lender and Swingline
Lender

By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and Issuing Lender By:  

/s/ Sameer Nanabhai

Name:   Sameer Nanabhai Title:   Vice President

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Documentation Agent, a Lender and Issuing Lender
By:  

/s/ Brian Lukehart

Name:   Brian Lukehart Title:   Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Bank of China, Chicago Branch, as a Lender By:  

/s/ Kefei Xu

Name:   Kefei Xu Title:   SVP and Branch Manager

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Tony Baratta

Name:   Tony Baratta Title:   Managing Director By:  

/s/ Michael Pearce

Name:   Michael Pearce Title:   Managing Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By:  

/s/ André A. Nazareth

  André A. Nazareth   Senior Vice President

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

City National Bank, as a Lender By:  

/s/ Jeanine Smith

Name:   Jeanine Smith Title:   Senior Vice President

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Nicole Swigert

Name:   Nicole Swigert Title:   Vice President

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Commerzbank AG, New York Branch, as a Lender By:  

/s/ Michael Revelo

Name:   Michael Revelo Title:   Managing Director By:  

/s/ Tak Cheng

Name:   Tak Cheng Title:   Assistant Vice President

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Daniel Feldman

Name:   Daniel Feldman Title:   Vice President

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

DZ BANK AG

Deutsche Zentral-Gensossenschaftsbank

Frankfurt am Main

New York Branch

, as a Lender

By:  

/s/ Oliver Hildenbrand

Name: Oliver Hildenbrand Title: Director By:  

/s/ Paul Fitzpatrick

Name: Paul Fitzpatrick Title: Senior Vice President

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Export Development Canada , as a Lender By:  

/s/ Richard Leong

Name:   Richard Leong Title:   Senior Financing Manager  

/s/ Michael Lambe

 

Michael Lambe

Senior Associate

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Michael S. Barnett

Name:   Michael S. Barnett Title:   Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China, New York Branch, as a Lender By:  

/s/ Brian Foley

Name: Brian Foley Title: Director By:  

/s/ Pinyen Shih

Name: Pinyen Shih Title: Executive Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Lloyds Bank plc, as a Lender By:  

/s/ Erin Walsh

Name:   Erin Walsh Title:  

Assistant Vice President Transaction

Execution Category A W004

By:  

/s/ Daven Popat

Name:   Daven Popat Title:  

Senior Vice President Transaction Execution

Category A P003

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Scott Neiderheide

Name:   Scott Neiderheide Title:   Vice President

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Benjamin Lennon

Name:

 

Benjamin Lennon

Title:   Authorized Signatory

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:  

/s/ Nigel Elvey

Name:   Nigel Elvey Title:   Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

The Bank of East Asia, Limited, New York Branch, as a Lender By:  

/s/ Kitty Sin

Name:   Kitty Sin Title:   SVP By:  

/s/ Danny Leung

Name:   Danny Leung Title:   SVP & COO

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Thomas Danielson

Name:   Thomas Danielson Title:   Authorized Signatory

 

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

The Huntington National Bank, as a Lender By:  

/s/ Dan Swanson

Name:   Dan Swanson Title:   Assistant Vice President

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE NORHERN TRUST COMPANY, as Lender By:  

/s/ Robert Jank

Name:   Robert Jank Title:   Senior Vice President

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch, as a Lender

By:  

/s/ Elaine Tung

Name:   Elaine Tung Title:   Director By:  

/s/ Betsy Briggs

Name:   Betsy Briggs Title:   Associate Director

[Lear Credit Agreement Signature Page]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCATION, as a Lender By:  

/s/ Jeffrey S. Johnson

Name:   Jeffrey S. Johnson Title:   Senior Vice President

[Lear Credit Agreement Signature Page]